Exhibit 10.1





PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC
AS SELLER
AND
RENAISSANCE OFFSHORE, LLC
AS PURCHASER
SOUTH PASS 65 FIELD
Dated as of November 15, 2013





--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE 1 PURCHASE AND SALE
 
2
Section 1.1
Purchase and Sale.
 
2
 
 
 
 
Section 1.2
Assets.
 
2
 
 
 
 
Section 1.3
Excluded Assets.
 
4
 
 
 
 
Section 1.4
Effective Time; Proration of Costs and Revenues.
 
5
 
 
 
 
Section 1.5
Delivery of Records.
 
6
 
 
 
 
ARTICLE 2 PURCHASE PRICE
 
7
Section 2.1
Purchase Price.
 
7
 
 
 
 
Section 2.2
Allocation of Purchase Price.
 
7
 
 
 
 
Section 2.3
Adjustments to Purchase Price.
 
7
 
 
 
 
Section 2.4
Deposit.
 
9
 
 
 
 
Section 2.5
Allocation of Purchase Price.
 
9
 
 
 
 
ARTICLE 3 TITLE MATTERS
 
10
Section 3.1
Seller’s Title.
 
10
 
 
 
 
Section 3.2
Definition of Defensible Title.
 
10
 
 
 
 
Section 3.3
Definition of Permitted Encumbrances.
 
12
 
 
 
 
Section 3.4
Notice of Title Defect Adjustments.
 
13
 
 
 
 
Section 3.5
Casualty or Condemnation Loss.
 
18
 
 
 
 
Section 3.6
Limitations on Title Defects.
 
19
 
 
 
 
Section 3.7
Limitations on Applicability.
 
19
 
 
 
 
ARTICLE 4 ENVIRONMENTAL MATTERS
 
21
Section 4.1
Assessment.
 
21
 
 
 
 
Section 4.2
NORM, Wastes and Other Substances.
 
24
 
 
 
 
Section 4.3
Environmental Defects.
 
24
 
 
 
 
Section 4.4
Inspection Indemnity.
 
25
 
 
 
 
Section 4.5
Exclusive Remedy.
 
26
 
 
 
 
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER
 
26
Section 5.1
Generally.
 
26
 
 
 
 
Section 5.2
Existence and Qualification.
 
26
 
 
 
 
Section 5.3
Power.
 
27
 
 
 
 
Section 5.4
Authorization and Enforceability.
 
27
 
 
 
 
Section 5.5
No Conflicts.
 
27
 
 
 
 


i



--------------------------------------------------------------------------------



Section 5.6
Liability for Brokers’ Fees.
 
27
 
 
 
 
Section 5.7
Litigation.
 
27
 
 
 
 
Section 5.8
Taxes and Assessments.
 
28
 
 
 
 
Section 5.9
Condemnation.
 
28
 
 
 
 
Section 5.10
Contracts.
 
28
 
 
 
 
Section 5.11
Payments for Hydrocarbon Production.
 
28
 
 
 
 
Section 5.12
Governmental Authorizations.
 
29
 
 
 
 
Section 5.13
Outstanding Capital Commitments
 
29
 
 
 
 
Section 5.14
Imbalances.
 
29
 
 
 
 
Section 5.15
Bankruptcy.
 
29
 
 
 
 
Section 5.16
Affiliated Contracts.
 
30
 
 
 
 
Section 5.17
Foreign Person.
 
30
 
 
 
 
Section 5.18
Preference Rights.
 
30
 
 
 
 
Section 5.19
Transfer Requirements and Other Consents.
 
30
 
 
 
 
Section 5.20
No Violation of Laws.
 
30
 
 
 
 
Section 5.21
Environmental.
 
30
 
 
 
 
Section 5.22
Suspended Funds.
 
30
 
 
 
 
Section 5.23
Non-Consent Operations.
 
31
 
 
 
 
Section 5.24
BOEM or BSEE Incidents of Non-Compliance and Suspensions.
 
31
 
 
 
 
Section 5.25
Casualty Losses.
 
31
 
 
 
 
Section 5.26
Third Party Beneficiary.
 
31
 
 
 
 
Section 5.27
Condition of Personal Property
 
31
 
 
 
 
Section 5.28
Bonds, Letters of Credit, Guarantees and Other Securities.
 
31
 
 
 
 
Section 5.29
Idle Iron.
 
31
 
 
 
 
Section 5.30
Seller’s Insurance Coverage.
 
32
 
 
 
 
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
32
Section 6.1
Existence and Qualification.
 
32
 
 
 
 
Section 6.2
Power.
 
32
 
 
 
 
Section 6.3
Authorization and Enforceability.
 
32
 
 
 
 
Section 6.4
No Conflicts.
 
32
 
 
 
 
Section 6.5
Liability for Brokers’ Fees.
 
33
 
 
 
 


ii



--------------------------------------------------------------------------------



Section 6.6
Litigation.
 
33
 
 
 
 
Section 6.7
Financing.
 
33
 
 
 
 
Section 6.8
Limitation.
 
33
 
 
 
 
Section 6.9
SEC Disclosure.
 
33
 
 
 
 
Section 6.10
Bankruptcy.
 
33
 
 
 
 
Section 6.11
Qualification.
 
34
 
 
 
 
Section 6.12
Consents.
 
34
 
 
 
 
Section 6.13
Independent Evaluation.
 
34
 
 
 
 
Section 6.14
NORM, Wastes and Other Substances.
 
34
 
 
 
 
ARTICLE 7 COVENANTS OF THE PARTIES
 
35
Section 7.1
HSR Act.
 
35
 
 
 
 
Section 7.2
Government Reviews.
 
35
 
 
 
 
Section 7.3
Breaches.
 
35
 
 
 
 
Section 7.4
Letters-in-Lieu; Assignments; Operatorship.
 
35
 
 
 
 
Section 7.5
Public Announcements.
 
36
 
 
 
 
Section 7.6
Operation of Business.
 
36
 
 
 
 
Section 7.7
Preference Rights and Transfer Requirements.
 
37
 
 
 
 
Section 7.8
Tax Matters.
 
38
 
 
 
 
Section 7.9
Further Assurances.
 
39
 
 
 
 
Section 7.10
Insurance.
 
39
 
 
 
 
Section 7.11
No Solicitation of Transactions.
 
39
 
 
 
 
Section 7.12
Record Retention.
 
40
 
 
 
 
Section 7.13
Bonds, Letters of Credit and Guarantees.
 
40
 
 
 
 
Section 7.14
Cure of Misrepresentations.
 
40
 
 
 
 
Section 7.15
Cooperation with Respect to Seller Retained Litigation, Etc.
 
41
 
 
 
 
Section 7.16
Plugging, Abandonment, Decommissioning and Other Costs.
 
41
 
 
 
 
ARTICLE 8 CONDITIONS TO CLOSING
 
42
Section 8.1
Conditions of Seller to Closing.
 
42
 
 
 
 
Section 8.2
Conditions of Purchaser to Closing.
 
43
 
 
 
 
ARTICLE 9 CLOSING
 
44
Section 9.1
Time and Place of Closing.
 
44
 
 
 
 
Section 9.2
Obligations of Seller at Closing.
 
45


iii



--------------------------------------------------------------------------------



 
 
 
 
Section 9.3
Obligations of Purchaser at Closing.
 
45
 
 
 
 
Section 9.4
Closing Adjustments and Closing Payment.
 
46
 
 
 
 
ARTICLE 10 TERMINATION
 
48
Section 10.1
Termination.
 
48
 
 
 
 
Section 10.2
Effect of Termination.
 
49
 
 
 
 
Section 10.3
Distribution of Deposit Upon Termination.
 
49
 
 
 
 
ARTICLE 11 POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS
AND WAIVERS
 
50
Section 11.1
Assumed Seller Obligations.
 
50
 
 
 
 
Section 11.2
Survival.
 
51
 
 
 
 
Section 11.3
Indemnification by Seller.
 
52
 
 
 
 
Section 11.4
Indemnification by Purchaser.
 
52
 
 
 
 
Section 11.5
Indemnification Proceedings.
 
53
 
 
 
 
Section 11.6
Limitations on Indemnities.
 
55
 
 
 
 
Section 11.7
Release.
 
55
 
 
 
 
Section 11.8
Disclaimers.
 
55
 
 
 
 
Section 11.9
Waiver of Trade Practices Acts.
 
57
 
 
 
 
Section 11.10
Redhibition Waiver.
 
57
 
 
 
 
Section 11.11
Recording.
 
58
 
 
 
 
Section 11.12
Non-Compensatory Damages.
 
58
 
 
 
 
Section 11.13
Disclaimer of Application of Anti-Indemnity Statutes.
 
58
 
 
 
 
ARTICLE 12 MISCELLANEOUS
 
58
Section 12.1
Counterparts.
 
58
 
 
 
 
Section 12.2
Notices.
 
59
 
 
 
 
Section 12.3
Sales or Use Tax Recording Fees and Similar Taxes and Fees.
 
59
 
 
 
 
Section 12.4
Expenses.
 
59
 
 
 
 
Section 12.5
Change of Name.
 
60
 
 
 
 
Section 12.6
Governing Law and Venue.
 
60
 
 
 
 
Section 12.7
Captions.
 
60
 
 
 
 
Section 12.8
Waivers.
 
60
 
 
 
 
Section 12.9
Assignment.
 
60
 
 
 
 


iv



--------------------------------------------------------------------------------



Section 12.10
Entire Agreement.
 
61
 
 
 
 
Section 12.11
Amendment.
 
61
 
 
 
 
Section 12.12
No Third-Party Beneficiaries.
 
61
 
 
 
 
Section 12.13
References.
 
61
 
 
 
 
Section 12.14
Construction.
 
62
 
 
 
 
Section 12.15
Conspicuousness.
 
62
 
 
 
 
Section 12.16
Severability.
 
62
 
 
 
 
Section 12.17
Time of Essence.
 
62
 
 
 
 
Section 12.18
Limitation on Damages.
 
62
 
 
 
 
Section 12.19
Financial Reporting.
 
63




v



--------------------------------------------------------------------------------



EXHIBITS


Exhibit A    Leases
Exhibit A-1    Wells and Units
Exhibit A-2     Pipelines
Exhibit A-3    Rights-of-Way
Exhibit A-4    Platforms
Exhibit A-5    Contracts
Exhibit B        Form of Assignment, Conveyance and Bill of Sale
Exhibit B-1        Form of Assignment of Record Title to Oil and Gas Leases
Exhibit B-2        Form of Assignment of Oil and Gas Lease Operating Rights
Exhibit B-3        Form of Assignment of Rights of Way
Exhibit C        Form of Title Indemnity Agreement
Exhibit D        Form of Replacement Bond


SCHEDULES
Schedule 1.2(d)    Contracts
Schedule 1.2(e)    Easements
Schedule 1.2(f)    Equipment
Schedule 1.2(g)    Pipelines
Schedule 1.2(k)    Geologic Data
Schedule 1.3(h)    Excluded Contracts
Schedule 2.2        Allocated Values
Schedule 3.3(n)    Permitted Encumbrances
Schedule 5.7        Litigation
Schedule 5.8        Taxes and Assessments
Schedule 5.10        Contracts
Schedule 5.11        Hydrocarbon Production Payments
Schedule 5.12        Governmental Authorizations
Schedule 5.13        Outstanding Capital Commitments
Schedule 5.14        Imbalances
Schedule 5.21        Environmental
Schedule 5.22        Suspended Funds
Schedule 5.23        Non-Consent Operations
Schedule 5.24        BOEM or BSEE Incidents of Non-Compliance and Suspensions
Schedule 5.27        Condition of Personal Property

vi



--------------------------------------------------------------------------------



Schedule 5.28        Bonds, Letters of Credit, Guarantees and Other Securities
Schedule 5.29        Copy of Idle Iron Documentation
Schedule 5.30        Seller’s Insurance Coverages
Schedule 7.6        Operation of Business
Schedule 7.7        Preference Rights and Transfer Requirements
Schedule 8.1        Existing Mortgages

vii



--------------------------------------------------------------------------------



DEFINITIONS
“Actual knowledge” has the meaning set forth in Section 5.1(a).
“Adjustment Period” means the period between the Effective Time and the Closing
Date.
“Adjusted Purchase Price” means the Purchase Price after calculating and
applying the adjustments set forth in Section 2.3.
“AFE” means authority for expenditure.
“Affected Well” has the meaning set forth in Section 3.4(g)(v).
“Affiliates” with respect to any Person, means any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. The concept of control, controlling or controlled as used in the
aforesaid context means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of another, whether
through the ownership of voting securities, by contract or otherwise. No Person
shall be deemed an Affiliate of any Person by reason of the exercise or
existence of rights, interests or remedies under this Agreement.
“Agreed Accounting Firm” has the meaning set forth in Section 9.4(b).
“Agreed Interest Rate” means the rate of interest published in the Wall Street
Journal from time to time, as the one month London Interbank Offered Rate
(LIBOR) plus 75 basis points, with adjustments in that rate to be made on the
same day as any change in that rate.
“Agreement” means this Purchase and Sale Agreement.
“Allocated Value” has the meaning set forth in Section 2.2.
“Assessment” has the meaning set forth in Section 4.1(b).
“Assets” has the meaning set forth in Section 1.2.
“Assumed Seller Obligations” has the meaning set forth in Section 11.1.
“BOEM” means the Bureau of Ocean Energy Management of the United States
Department of the Interior.
“BSEE” means the Bureau of Safety and Environmental Enforcement of the United
States Department of the Interior.
“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.
“Claim” or “Claims” means any demand, claim or notice sent or given by a Person
to another Person in which the former asserts that it has suffered a Loss or has
become party to a Proceeding that is the responsibility of the latter Person.

viii



--------------------------------------------------------------------------------



“Claim Notice” has the meaning set forth in Section 11.2(b).
“Closing” has the meaning set forth in Section 9.1(a).
“Closing Date” has the meaning set forth in Section 9.1(c).
“Closing Payment” has the meaning set forth in Section 9.4(a).
“Closing Statements” means the Preliminary Closing Statement and the Final
Closing Statement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidentiality Agreement” has the meaning set forth in Section 4.1(h).
“Contracts” has the meaning set forth in Section 1.2(d).
“Conveyance” has the meaning set forth in Section 3.1(b).
“Cure Period” has the meaning set forth in Section 3.4(c).
“Customary Post-Closing Consents” means the consents and approvals for the
assignment of the Assets to Purchaser that are customarily obtained after the
assignment of properties similar to the Assets.
“Deep Rights” shall mean all operating rights underlying each of the federal
offshore leases comprising the Leases, limited to depths from the stratigraphic
equivalent of 10,700’ Measured Depth as seen in the OCS-G 1967 #3 Well down to a
depth of 50,000’ TVD subsea.
“Defective Support Property” has the meaning set forth in Section 3.4(g)(v).
“Defensible Title” has the meaning set forth in Section 3.2.
“Delayed Closing(s)” has the meaning set forth in Section 9.1(b).
“Deposit” has the meaning set forth in Section 2.4.
“DOJ” means the Department of Justice.
“DTPA” has the meaning set forth in Section 11.9.
“Earned” has the meaning set for in Section 1.4(b).
“Easements” has the meaning set forth in Section 1.2(e).
“Effective Time” has the meaning set forth in Section 1.4(a).
“Environmental Claim Date” has the meaning set forth in Section 4.3.

ix



--------------------------------------------------------------------------------



“Environmental Defect” has the meaning set forth in Section 4.3.
“Environmental Defect Amount” has the meaning set forth in Section 4.3.
“Environmental Defect Deductible” has the meaning set forth in Section 4.3.
“Environmental Defect Notice” has the meaning set forth in Section 4.3.
“Environmental Laws” means, as the same may have been amended, superseded or
replaced, any federal, state or local statute, law, regulation, ordinance, rule,
order or decree including any rule of common law, relating to (i) the control of
any potential pollutant or protection of the environment, including air, water
or land, (ii) the generation, handling, treatment, storage, disposal or
transportation of waste materials, or (iii) the regulation of or exposure to
Hazardous Materials alleged to be harmful, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. (“CERCLA”); the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901 et seq. (“RCRA”); the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq. the Hazardous
Materials Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. §
2701 et seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 11001 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j;
the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.;
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; the Atomic
Energy Act, 42 U.S.C. § 2011 et seq.; and all applicable related law, whether
local, state, territorial, or national, of any Governmental Body having
jurisdiction over the property in question addressing pollution or protection of
human health, safety, natural resources or the environment and all regulations
implementing the foregoing. The term “Environmental Laws” includes all judicial
and administrative decisions, orders, directives, and decrees issued by a
Governmental Body pursuant to the foregoing.
“Environmental Liabilities” means any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees, and other
liabilities Incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body to the extent arising out of any violation of, or remedial
obligation under, any Environmental Laws which are attributable to the ownership
or operation of the Assets prior to, on or after the Effective Time or (ii)
pursuant to any claim or cause of action by a Governmental Body or other Person
for personal injury, property damage, damage to natural resources, remediation
or response costs to the extent arising out of any exposure to Hazardous
Materials, any violation of, or any remediation or obligation under, any
Environmental Laws which is attributable to the ownership or operation of the
Assets prior to, on or after the Effective Time; provided, however,
notwithstanding the foregoing, Purchaser’s liability or responsibility for any
penalties or fines shall be limited to matters attributable to the ownership or
operation of the Assets on or after the Effective Time.
“Equipment” has the meaning set forth in Section 1.2(f).

x



--------------------------------------------------------------------------------



“Excluded Assets” has the meaning set forth in Section 1.3.
“Excluded Contracts” means those contracts described on Schedule 1.3(h).
“Excluded Seller Obligations” has the meaning set forth in Section 11.1.
“Existing Mortgages” means those certain mortgages and deeds of trust described
on Schedule 8.1 together with related financing statements.
“Existing Mortgagees” means the mortgagees, trustees, and deed of trust
beneficiaries holding the Existing Mortgages.
“Final Adjustment” has the meaning set forth in Section 9.4(b).
“Final Closing Statement” has the meaning set forth in Section 9.4(b).
“Final Purchase Price” has the meaning set forth in Section 9.4(b).
“Final Settlement Date” has the meaning set forth in Section 9.4(b).
“FTC” shall mean the Federal Trade Commission.
“Fundamental Representations” has the meaning set forth in Section 11.2(a).
“Geologic Data” means all (i) seismic, geological, geochemical or geophysical
data (including cores and other physical samples of materials from wells or
tests) belonging to Seller or licensed from third parties relating to the
Properties that can be transferred without additional consideration to such
third parties (or including such licensed data in the event Purchaser agrees to
pay such additional consideration), and (ii) interpretations of seismic,
geological, geochemical or geophysical data belonging to Seller or licensed from
third parties that can be transferred without additional consideration to such
third parties (or including such licensed data in the event Purchaser agrees to
pay such additional consideration).
“Governmental Authorizations” has the meaning set forth in Section 5.12.
“Governmental Body” or “Governmental Bodies” means any federal, state, local,
municipal, or other government; any governmental, regulatory or administrative
agency, commission, body or other authority exercising or entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power; and any court or governmental tribunal.
“Hazardous Materials” or “Hazardous Substances” means (i) any “hazardous
substance,” as defined by CERCLA, (ii) any “hazardous waste” or “solid waste,”
in either case as defined by RCRA, and any analogous state statutes, and any
regulations promulgated thereunder, (iii) any solid, hazardous, dangerous or
toxic chemical, material, waste or substance, within the meaning of and
regulated by any applicable Environmental Laws, (iv) any radioactive material,
including any naturally occurring radioactive material, and any source, special
or byproduct material as defined in 42 U.S.C. 2011 et seq. and any amendments or
authorizations thereof, (v) any regulated asbestos-

xi



--------------------------------------------------------------------------------



containing materials in any form or condition, (vi) any regulated
polychlorinated biphenyls in any form or condition, and (vii) petroleum,
petroleum hydrocarbons or any fraction or byproducts thereof.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Hydrocarbons” means oil, gas, casinghead gas, condensate and other gaseous and
liquid hydrocarbons or any combination thereof and sulphur and other minerals
extracted from or produced with the foregoing.
“Imbalance” or “Imbalances” means any over-production, under-production,
over-delivery, under-delivery, or similar imbalance of Hydrocarbons produced
from or allocated to the Assets, regardless of whether such over-production,
under-production, over-delivery, under-delivery, or similar imbalance arises at
the platform, wellhead, pipeline, gathering system, transportation system,
processing plant or other location.
“Included Geological Data” has the meaning set forth in Section 1.2(k).
“Incurred” has the meaning set forth in Section 1.4(b).
“Indemnified Party” has the meaning set forth in Section 11.5(a)
“Indemnified Person” has the meaning set forth in Section 11.5(a).
“Indemnifying Party” has the meaning set forth in Section 11.5(a).
“Indemnity Agreement” has the meaning set forth in Section 3.4(d)(ii).
“Indemnity Deductible” has the meaning set forth in Section 11.6(b).
“Independent Expert” has the meaning set forth in Section 4.3.
“Individual Benefit Threshold” has the meaning set forth in Section 3.4(j).
“Individual Environmental Threshold” has the meaning set forth in Section 4.3.
“Individual Title Threshold” has the meaning set forth in Section 3.4(j).
“Initial Closing” has the meaning set forth in Section 9.1(a).
“Lands” has the meaning set forth in Section 1.2(a).
“Laws” means all statutes, laws, rules, regulations, ordinances, orders, court
decisions, and codes of Governmental Bodies.
“Leases” has the meaning set forth in Section 1.2(a).

xii



--------------------------------------------------------------------------------



“Losses” means any and all debts, obligations and other liabilities (whether
absolute, accrued, contingent, fixed or otherwise, or whether known or unknown,
or due or to become due or otherwise), diminution in value, monetary damages,
fines, fees, Taxes, penalties, interest obligations, deficiencies, losses and
expenses (including amounts paid in settlement, interest, court costs, costs of
investigators, reasonable fees and expenses of attorneys, accountants, financial
advisors and other experts, and other actual out of pocket expenses Incurred in
investigating and preparing for or in connection with any Proceeding).
“Lowest Cost Response” means the response required or allowed under
Environmental Laws that addresses the condition present at the lowest cost
(considered as a whole taking into consideration any material negative impact
such response may have on the operations of the relevant assets and any
potential material additional costs or liabilities that may likely arise as a
result of such response) as compared to any other response that is required or
allowed under Environmental Laws.
“Material Adverse Effect” means any effect that is material and adverse to the
ownership, operation or value of the Assets, taken as a whole, and as currently
operated; provided, however, that “Material Adverse Effect” shall not include
(i) any effect resulting from entering into this Agreement or the announcement
of the transactions contemplated by this Agreement; (ii) any effect resulting
from changes in general market, economic, financial or political conditions or
any outbreak of hostilities or war, (iii) any effect that affects the
Hydrocarbon exploration, production, development, processing, gathering and/or
transportation industry generally (including changes in commodity prices or
general market prices in the Hydrocarbon exploration, production, development,
processing, gathering and/or transportation industry generally), and (iv) any
effect resulting from a change in Laws or regulatory policies. The Parties
hereby agree that any effect which adversely impacts the ownership, operation or
value of the Assets in an amount (such amount to be determined after discounting
the present value of any such effects on a PV 10 basis) equal to or greater than
$1,000,000.00 shall constitute a Material Adverse Effect for purposes of this
definition (unless otherwise specifically excluded in subclauses (i) through
(iv) above), and any effect less than $1,000,000.00 (as determined above) shall
not constitute a Material Adverse Effect for purposes of this definition.
“Material Environmental Defect” means an uncured Environmental Defect that
exceeds the Individual Environmental Threshold.
“Material Indemnification Matter” has the meaning set forth in Section 11.6(b).
“Material Title Benefit” means a Title Benefit that exceeds the Individual
Benefit Threshold.
“Material Title Defect” means an uncured Title Defect that exceeds the
Individual Title Threshold.
“Net Revenue Interest” has the meaning set forth in Section 3.2(a).
“Net Title Benefit Amount” has the meaning set forth in Section 3.4(e).
“Net Title Defect Amount” has the meaning set forth in Section 3.4(d)(i).

xiii



--------------------------------------------------------------------------------



“NORM” means naturally occurring radioactive material.
“Notice Period” has the meaning set forth in Section 11.5(a).
“P&A Obligations” has the meaning set forth in Section 7.16.
“Party” means either Seller or Purchaser.
“Parties” means Seller and Purchaser.
“Permitted Encumbrances” has the meaning set forth in Section 3.3.
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Body or any other entity.
“Personal Property” has the meaning set forth in Section 1.2(g).
“Pipelines” has the meaning set forth in Section 1.2(g).
“Preference Property” has the meaning set forth in Section 7.7(b).
“Preference Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with (i) the sale, assignment or other transfer of
any Asset or any interest therein or portion thereof or (ii) the execution or
delivery of this Agreement or the consummation or performance of the terms and
conditions contemplated by this Agreement.
“Preliminary Closing Statement” has the meaning set forth in Section 9.4(a).
“Proceeding” has the meaning set forth in Section 5.7.
“Properties” has the meaning set forth in Section 1.2(c).
“Property Costs” has the meaning set forth in Section 1.4(b).
“Purchase Price” has the meaning set forth in Section 2.1.
“Purchaser” has the meaning set forth in the preamble hereto.
“Purchaser Indemnified Persons” has the meaning set forth in Section 11.3.
“Purchaser’s Representatives” has the meaning set forth in Section 4.1(a).
“Records” has the meaning set forth in Section 1.2(j).
“REGARDLESS OF FAULT” means WITHOUT REGARD TO THE CAUSE OR CAUSES OF ANY CLAIM,
INCLUDING, WITHOUT LIMITATION, EVEN THOUGH A CLAIM IS CAUSED IN WHOLE OR IN PART
BY:

xiv



--------------------------------------------------------------------------------



OTHER THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, THE NEGLIGENCE (WHETHER SOLE,
JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE OR PASSIVE), STRICT
LIABILITY, OR OTHER FAULT OF THE SELLER INDEMNIFIED PERSONS, THE PURCHASER
INDEMNIFIED PERSONS, OR ANY OTHER PERSON OR ENTITY; AND/OR
A PRE-EXISTING DEFECT, WHETHER PATENT OR LATENT, OF THE PREMISES OF PURCHASER’S
PROPERTY OR SELLER’S PROPERTY (INCLUDING WITHOUT LIMITATION THE ASSETS), OR
PROPERTY OF ANY OTHER PERSON OR ENTITY; AND/OR
THE UNSEAWORTHINESS OF ANY VESSEL OR UNAIRWORTHINESS OF ANY AIRCRAFT OF A PARTY
WHETHER CHARTERED, OWNED, OR PROVIDED BY THE PURCHASER INDEMNIFIED PERSONS,
SELLER INDEMNIFIED PERSONS, OR ANY OTHER PERSON OR ENTITY.
“Replacement Bond” has the meaning set forth in Section 7.16.
“Retained Asset” has the meaning set forth in Section 7.7(c).
“Seller Bond” has the meaning set forth in Section 7.16.
“Seller Indemnified Persons” has the meaning set forth in Section 11.4.
“Shallow Rights” shall mean (i) OCS-G 1901 as to the NE¼NE¼ of Block 64, South
Pass Area, South and East Addition, INSOFAR AND ONLY INSOFAR as OCS-G 1901
covers the operating rights from the stratigraphic equivalent depth of 8,550’
Measured Depth as seen in the OCS-G 1967 #3 Well to the stratigraphic equivalent
depth of 10,700’ Measured Depth as seen in the OCS-G 1967 #3 Well, and/or (ii)
OCS-G 1967 as to the SE¼SE¼ of Block 153, Main Pass Area, INSOFAR AND ONLY
INSOFAR as OCS-G 1967 covers the operating rights from the stratigraphic
equivalent depth of 8,550’ Measured Depth as seen in the OCS-G 1967 #3 Well to
the stratigraphic equivalent depth of 10,700’ Measured Depth as seen in the
OCS-G 1967 #3 Well.
“Subject Properties” has the meaning set forth in Section 1.2(d).
“Tax Returns” means any report, return, information statement, payee statement
or other information, or any amendment thereof, required to be provided to any
Governmental Body with respect to Taxes, including any return of an affiliated,
combined or unitary group, and any and all work papers relating thereto.
“Taxes” means all state and local sales, use, ad valorem, property, severance,
production, excise, stamp, documentary, real property transfer or gain, gross
receipts, goods and services, registration, capital or transfer taxes or other
governmental fees or charges imposed by any Taxing Authority on the Properties,
the transfer of the Properties, or the production of Hydrocarbons from the
Properties, including any interest, penalties or additional amounts which may be
imposed with respect thereto. “Taxes” does not include any tax imposed on or
measured by income.

xv



--------------------------------------------------------------------------------



“Taxing Authority” means, with respect to any Tax, the Governmental Body that
imposes such Tax, and the agency (if any) charged with the collection of such
Tax for such Governmental Body, including any governmental or quasi-governmental
entity or agency that imposes, or is charged with collecting, social security or
similar Taxes or premiums
“Termination Date” has the meaning set forth in Section 10.1(b)(i).
“Third Party Claim” has the meaning set forth in Section 11.5(a).
“Title Arbitrator” has the meaning set forth in Section 3.4(i).
“Title Benefit” has the meaning set forth in Section 3.2(d).
“Title Benefit Amount” has the meaning set forth in Section 3.4(b).
“Title Benefit Deductible” has the meaning set forth in Section 3.4(j).
“Title Benefit Notice” has the meaning set forth in Section 3.4(b).
“Title Claim Date” has the meaning set forth in Section 3.4(a).
“Title Defect” has the meaning set forth in Section 3.2(d).
“Title Defect Amounts” has the meaning set forth in Section 3.4(d)(i).
“Title Defect Deductible” has the meaning set forth in Section 3.4(j).
“Title Defect Notice” has the meaning set forth in Section 3.4(a).
“Title Defect Property” has the meaning set forth in Section 3.4(a).
“Transfer Requirement” means any consent, approval, authorization or permit of,
or filing with or notification to, any Person which is required to be obtained,
made or complied with for or in connection with any sale, assignment or transfer
of any Asset or any interest therein; provided, however, that “Transfer
Requirement” shall not include any consent of, notice to, filing with, or other
action by any Governmental Body in connection with the sale or conveyance of oil
and/or gas leases or interests therein or Easements or interests therein, if
they are not required prior to the assignment of such oil and/or gas leases,
Easements or interests or they are customarily obtained subsequent to the sale
or conveyance (including consents from state agencies).
“Transfer Taxes” has the meaning set forth in Section 12.3.
“Units” has the meaning set forth in Section 1.2(c).
“UTPCPL” has the meaning set forth in Section 11.9.
“Wells” has the meaning set forth in Section 1.2(b).

xvi



--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement (this “Agreement”) dated as of November 15,
2013, is executed by and between Black Elk Energy Offshore Operations, LLC, a
Texas limited liability company (“Seller”), and Renaissance Offshore, LLC, a
Delaware limited liability company (“Purchaser”).
RECITALS
A.    Seller owns various oil and gas properties, either of record or
beneficially, more fully described in the exhibits hereto.
B.    Seller desires to sell to Purchaser and Purchaser desires to purchase from
Seller the properties and rights of Seller hereafter described, in the manner
and upon the terms and conditions hereafter set forth.
C.    Capitalized terms used herein shall have the meanings ascribed to them in
this Agreement as such terms are identified and/or defined in the preceding
Definitions Section hereof.
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto, intending to be legally bound
by the terms hereof, agree as follows:

1



--------------------------------------------------------------------------------




ARTICLE 1
PURCHASE AND SALE
Section 1.1    Purchase and Sale.
At the Closing, and upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell, transfer and convey the Assets to Purchaser
and Purchaser agrees to purchase, accept and pay for the Assets and to assume
the obligations attributable to the Assets (including, without limitation the
Assumed Seller Obligations).
Section 1.2    Assets.
As used herein, the term “Assets” means, subject to the terms and conditions of
this Agreement, all of Seller’s right, obligation, title, interest and estate,
real or personal, recorded or unrecorded, movable or immovable, tangible or
intangible, in and to the following (but excluding the Excluded Assets):
(a)    All of (i) the oil and gas leases; subleases and other leaseholds; net
profits interests; carried interests; farmout rights; options; contractual
rights; and other properties and interests described on Exhibit A (collectively,
the “Leases”), and all other mineral rights or interests in or affecting the
Leases, even if not described or referenced on Exhibit A, together with each and
every kind and character of right, title, claim, and interest that Seller has in
and to the lands covered by the Leases or the lands currently pooled, unitized,
communitized or consolidated therewith (collectively, the “Lands”);
(b)    All oil, gas, water, disposal or injection wells shown on Exhibit A-1
whether producing, shut-in, or temporarily abandoned, and any other oil, gas,
water, disposal or injections wells located on or associated with the Lands,
even if not shown on Exhibit A-1, whether producing, shut-in, or temporarily
abandoned (collectively, the “Wells”);
(c)    All pools and units shown on Exhibit A-1 (even to the extent not located
on the Lands or including any of Wells), and all pools and units which include
any Lands or all or a part of any Leases or include any Wells, even if not shown
on Exhibit A-1 (the “Units”; the Units, together with the Leases, Lands and
Wells, being hereinafter referred to as the “Properties”), and including all
interest of Seller derived from the Leases in production of Hydrocarbons from
any such Unit, whether such Unit production of Hydrocarbons comes from Wells
located on or off of a Lease, and all tenements, hereditaments and appurtenances
belonging to the Leases and Units;
(d)    All contracts, agreements, and instruments by which the Properties,
Equipment, Pipelines, Records, and Included Geologic Data (collectively, the
“Subject Properties”) are bound, or that relate to or are otherwise applicable
to the Subject Properties, only to the extent such contracts are valid and
existing and applicable to the Subject Properties rather than Seller’s other
properties, including but not limited to, operating agreements, unitization,
pooling and communitization agreements, declarations and orders, joint venture
agreements, farmin and farmout agreements, exploration agreements, participation
agreements, exchange agreements, transportation or gathering

2



--------------------------------------------------------------------------------




agreements, agreements for the sale and purchase of oil, gas, casinghead gas or
processing agreements to the extent applicable to the Properties or the
Hydrocarbons produced from the Properties, including but not limited to those
identified on Schedule 1.2(d) and Exhibit A-5 (collectively, the “Contracts”),
but excluding any master service agreements and any contracts, agreements and
instruments to the extent transfer is restricted by third-party agreement or
applicable Law and the necessary consents to transfer are not obtained pursuant
to Section 7.7 and provided that “Contracts” shall not include the instruments
constituting the Leases or Easements;
(e)    All easements, permits, licenses, servitudes, rights-of-way, surface
leases and other surface rights and all contracts, agreements, and instruments
by which they are bound (collectively, the “Easements”) appurtenant to, and used
or held for use in connection with the Properties (including those identified on
Schedule 1.2(e) and Exhibit A-4, but excluding any permits and other rights to
the extent transfer is restricted by third-party agreement or applicable Law and
the necessary consents to transfer are not obtained pursuant to Section 7.7;
(f)    All platforms, equipment, machinery, fixtures and other tangible personal
property and improvements set forth on Schedule 1.2(f) and all other platforms,
equipment, machinery, fixtures and other tangible personal property and
improvements located on the Properties or used, or held for use, primarily in
connection with the operation of the Properties (collectively, “Equipment”);
(g)    All flow lines, pipelines, gathering systems and appurtenances thereto
set forth on Schedule 1.2(g) and Exhibit A-2 and all flow lines, pipelines,
gathering systems and appurtenances thereto located on the Properties or used,
or held for use, in connection with the operation of the Properties
(collectively, “Pipelines” and, together with the Equipment and Wells, “Personal
Property”);
(h)    All Hydrocarbons produced from or attributable to the Leases, Lands, and
Wells from and after the Effective Time;
(i)    All Imbalances;
(j)    All lease files; land files; well files; gas and oil sales contract
files; gas processing files; division order files; abstracts; title opinions;
land surveys; environmental surveys, inspections, assessments, and reports;
logs; maps; engineering data and reports; interpretive data, technical
evaluations and technical outputs; reserve studies and evaluations, to the
extent delivered to Purchaser prior to the date hereof; and other books,
records, data, files, and accounting records, in each case to the extent related
to the Assets, or used or held for use in connection with the maintenance or
operation thereof, but excluding (i) any books, records, data, files, logs,
maps, evaluations, outputs, and accounting records to the extent disclosure or
transfer would result in a violation of applicable Law or is restricted by any
Transfer Requirement that is not satisfied pursuant to Section 7.7, (ii)
computer or communications software or intellectual property (including tapes,
codes, data and program documentation and all tangible manifestations and
technical information relating thereto), (iii) attorney-client privileged
communications and work product of Seller’s or any of its Affiliates’ legal
counsel (other than title opinions), (iv) reserve studies and evaluations other
than any that have been delivered to Purchaser prior to the date hereof, and (v)
records relating to the

3



--------------------------------------------------------------------------------




negotiation and consummation of the sale of the Assets (subject to such
exclusions, the “Records”); provided, however, that Seller may retain the
originals of such Records as Seller has reasonably determined may be required
for existing litigation, tax, accounting, and auditing purposes;
(k)    All Geological Data specifically listed on Schedule 1.2(k) (collectively,
“Included Geological Data”); and
(l)    All computers, software (provided it is transferable), specialty tools,
SCADA systems, peripherals, radio and telephone equipment to the extent the same
are necessary to operate the Properties or Equipment.
Section 1.3    Excluded Assets.
Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the purchase and sale contemplated hereby
(collectively, the “Excluded Assets”):
(a)    all corporate, partnership, limited liability company, financial, income
and franchise tax and legal records of Seller that relate to Seller’s business
generally (whether or not relating to the Assets), and all books, records and
files that relate to the Excluded Assets and those records retained by Seller
pursuant to Section 1.2(j) and copies of any other Records retained by Seller
pursuant to Section 1.5;
(b)    all reserve estimates and economic estimates other than those delivered
to Purchaser on or before the date hereof, and, to the extent excluded from
Section 1.2(j), all logs, interpretive data, technical evaluations and technical
outputs;
(c)    all rights to any refund of Taxes or other costs or expenses borne by
Seller or Seller’s predecessors in interest and title attributable to periods
prior to the Effective Time;
(d)    Seller’s area-wide bonds supplemental bonds, bonds delivered by Seller to
any third person in connection with acquisition of any properties, all escrow
agreements and escrow funds established by Seller in connection with acquisition
of any properties, permits and licenses or other permits, licenses or
authorizations used in the conduct of Seller’s business;
(e)    Intentionally left blank;
(f)    all trade credits, account receivables, note receivables, take-or-pay
amounts receivable, and other receivables attributable to the Assets with
respect to any period of time prior to the Effective Time;
(g)    all claims and causes of action (including any claims for insurance
proceeds) arising from acts, omissions or events or damage to or destruction of
property with respect to all periods prior to the Effective Time;
(h)    any agreements excluded from the definition of “Contracts” in Section
1.2(d) or identified on Schedule 1.3(h);

4



--------------------------------------------------------------------------------




(i)    all rights, titles, claims and interests of Seller or any Affiliate of
Seller (i) to or under any policy or agreement of insurance or any insurance
proceeds; except to the extent provided in Section 3.5, and (ii) to or under any
bond or bond proceeds;
(j)    any patent, patent application, logo, service mark, copyright, trade
name, trademark or other intellectual property of or associated with Seller or
any Affiliate of Seller or any business of Seller or of any Affiliate of Seller;
(k)    except to the extent used in the operation of any of the Personal
Property, all personal computers and associated peripherals and all radio and
telephone equipment;
(l)    all proprietary and other computer software;
(m)    all documents and instruments of Seller that may be protected by an
attorney-client privilege;
(n)    except to the extent specifically provided in Section 1.2(k), all
Geologic Data;
(o)    all offices and office leases;
(p)    any personal property that is not directly related to the Assets; and
(q)    the Excluded Contracts.
Seller and Purchaser recognize that the Excluded Assets may include automation
equipment or telemetry equipment that is critical to the operation of some of
the Assets. Seller and Purchaser recognize that it is not the intention hereof
to damage the value of Assets through the exclusion of such equipment and in the
event of the existence of the essential equipment, the Parties will enter into
an agreement, for no additional consideration, that will preserve the value of
such Assets.
Section 1.4    Effective Time; Proration of Costs and Revenues.
(a)    Subject to Section 1.5, possession of the Assets shall be transferred
from Seller to Purchaser, as applicable, at the Initial Closing or the Delayed
Closing(s), but for purposes of the adjustments made to the Closing Statements
certain financial benefits and burdens of the Assets shall be transferred
effective as of 7:00 A.M., local time, on August 1, 2013 (the “Effective Time”),
as described below.
(b)    “Earned” and “Incurred”, as used in this Agreement, shall be interpreted
in accordance with generally accepted accounting principles and Council of
Petroleum Accountants Society (COPAS) standards, as applicable. “Property Costs”
means all third-party costs attributable to the ownership and operation of the
Assets (including without limitation costs of insurance relating specifically to
the Assets, royalties and overriding royalties payable on account of production
from the Assets, and ad valorem, property, severance, Hydrocarbon production and
similar taxes based upon or measured by the ownership or operation of the Assets
or the production of Hydrocarbons therefrom, but excluding taxes imposed on or
measured by income and any other taxes) and capital expenditures Incurred in the
ownership and operation of the Assets in the ordinary course of business

5



--------------------------------------------------------------------------------




and, where applicable, in accordance with the relevant operating or unit
agreement, if any, and overhead costs charged to the Assets under the relevant
operating agreement or unit agreement, if any, by unaffiliated third parties,
but excluding without limitation liabilities, losses, costs, and expenses
attributable to (i) claims for personal injury or death, property damage or
violation of any Law, (ii) obligations to plug wells, (iii) obligations to
dismantle, abandon and salvage platforms, pipelines, facilities, and other
equipment (iv) obligations to remediate any contamination of groundwater,
surface water, soil, Equipment or Pipelines under applicable Environmental Laws,
(iv) obligations to furnish make-up gas according to the terms of applicable gas
sales, gathering or transportation contracts, (v) gas balancing obligations and
(vi) obligations to pay working interests, royalties, overriding royalties or
other interests held in suspense, all of which are addressed in Article 11 or
elsewhere in this Agreement. Notwithstanding anything to the contrary set forth
in this Agreement, however, Purchaser shall have no liability or responsibility
for Property Costs attributable to Seller’s bonding or surety obligations or
with respect to the cost of any windstorm insurance premiums Incurred by Seller.
Determination of whether Property Costs are attributable to the period before or
after the Effective Time for purposes of the adjustments in the Closing
Statements shall be based on when services are rendered, when the goods are
delivered, or when the work is performed. For clarification, the date an item or
work is ordered is not the date of a transaction for settlement purposes in the
Closing Statements, but rather the date on which the item ordered is delivered
to the job site, or the date on which the work ordered is performed, shall be
the relevant date. For purposes of allocating Hydrocarbon production (and
accounts receivable with respect thereto), (i) liquid Hydrocarbons shall be
deemed to be “from or attributable to” the Leases, Lands, Units, and Wells when
they pass through the liquid sales and/or royalty meters, and (ii) gaseous
Hydrocarbons shall be deemed to be “from or attributable to” the Leases, Lands,
Units, and Wells when they pass through the gas sales meters on the pipelines
through which they are transported. Seller shall provide to Purchaser, no later
than five (5) days prior to Closing, all data necessary to support any estimated
allocation, for purposes of establishing the adjustment to the Purchase Price
pursuant to Section 2.3 hereof that will be used to determine the Closing
Payment for purposes of the Preliminary Closing Statement (as defined in Section
9.4(a)). Ad valorem and property taxes, right-of-way fees, insurance premiums
and other Property Costs that are paid periodically shall be prorated based on
the number of days in the applicable period falling before and the number of
days in the applicable period falling at or after the Effective Time, except
that Hydrocarbon production, severance and similar taxes shall be prorated based
on the number of units actually produced, purchased or sold or proceeds of sale,
as applicable, before, and at or after, the Effective Time.
Section 1.5    Delivery of Records.
Seller, at Seller’s and Purchaser’s joint cost and expense, shall deliver the
Records to Purchaser within thirty (30) days following Closing. Other than any
original Records retained by Seller pursuant to Section 1.2(j), Purchaser shall
be entitled to all original Records maintained by Seller. Seller shall be
entitled to keep a copy or copies of all Records; provided, however, that Seller
shall not sell or otherwise allow third parties to review, copy or otherwise use
(for any purpose) any Records retained by Seller for its own account.

6



--------------------------------------------------------------------------------




ARTICLE 2
PURCHASE PRICE
Section 2.1    Purchase Price.
The purchase price for the Assets (the “Purchase Price”) shall be Sixty Million
Dollars ($60,000,000.00) payable in United States currency by wire transfer in
same day funds as and when provided in this Agreement and as adjusted as
provided in Section 2.3.
Section 2.2    Allocation of Purchase Price.
Schedule 2.2 contains the Allocated Value of the Assets. For the purposes
hereof, the “Allocated Value” of an Asset shall mean the portion of the Purchase
Price that has been allocated to a particular field, or portions thereof, as
listed in Schedule 2.2. The allocations may be relied upon for all purposes
hereunder, including all of the following:
(r)    As a basis for adjustments to the Purchase Price for any casualty or
condemnation loss and any Title Defect Amounts;
(s)    To notify holders of preferential rights of Purchaser’s offer; and
(t)    As otherwise provided in this Agreement.
In the event any Claims, excluding any Claims by a Governmental Body, are
brought against Seller Indemnified Persons arising from or under or attributable
or relating to the allocations as contained in Schedule 2.2, Purchaser shall
indemnify and defend Seller Indemnified Persons from and against any such
Claims.
Section 2.3    Adjustments to Purchase Price.
For purposes of the Closing Statements, the Purchase Price for the Assets shall
be adjusted as follows (with such adjustments being made so as not to give any
duplicative effect) with all such amounts being determined in accordance with
generally accepted accounting principles and Council of Petroleum Accountants
Society (COPAS) standards:
(c)    Reduced by the aggregate amount of the following proceeds actually
received by Seller: (i) proceeds from the sale of Hydrocarbons (net of any
royalties, overriding royalties or other burdens on or payable out of
Hydrocarbon production, gathering, processing and transportation costs and any
Hydrocarbon production, severance, sales or excise taxes not reimbursed to
Seller by the purchaser of Hydrocarbon production) produced from or attributable
to the Properties during the period between the Effective Time and the date the
Final Closing Statement is executed by Seller and Purchaser, and (ii) other
proceeds earned with respect to the Assets during the period between the
Effective Time and the date the Final Closing Statement is executed by Seller
and Purchaser;
(d)    Increased by the aggregate amount of the following proceeds actually
received by Purchaser: (i) proceeds from the sale of Hydrocarbons (net of any
royalties, overriding royalties or

7



--------------------------------------------------------------------------------




other burdens on or payable out of Hydrocarbon production, gathering, processing
and transportation costs and any Hydrocarbon production, severance, sales or
excise taxes not reimbursed to Purchaser by the purchaser of Hydrocarbon
production) produced from or attributable to the Properties for periods prior to
the Effective Time, and (ii) other proceeds earned with respect to the Assets
for periods prior to the Effective Time;
(e)    Reduced to the extent provided in Section 7.7 with respect to Preference
Rights and Retained Assets;
(f)    (i) If Seller makes the election under Section 3.4(d)(i) with respect to
a Material Title Defect, subject to the Title Defect Deductible, reduced by the
Net Title Defect Amount with respect to such Material Title Defect for which the
Title Defect Amounts have been determined and (ii) subject to the Title Benefit
Deductible, increased by the Net Title Benefit Amount with respect to the
Material Title Benefits for which the Title Benefit Amounts have been
determined;
(g)    Subject to the Environmental Defect Deductible, reduced by the
Environmental Defect Amount with respect to each uncured Material Environmental
Defect if the Environmental Defect Amount has been determined;
(h)    Increased by the amount of all Property Costs and other costs
attributable to the ownership and operation of the Assets (including any
overhead costs under Section 1.4 deemed charged to the Assets with respect to
the Adjustment Period even though not actually paid) incurred by Seller after
the Effective Time and actually paid by Seller, whether before or after the
Effective Time, except any Property Costs and other such costs already deducted
in the determination of proceeds in Section 2.3(a), provided, however, there
shall be no upward adjustment of the Purchase Price with respect to any Property
Costs or other costs incurred by Seller after the Effective Time in order to
remedy any violation of Laws, including any Environmental Laws, or associated
with any activities to respond to incidents of non-compliance; except, however,
with regard to the matters specified in Schedule 5.13, Seller has agreed to a
Purchase Price downward adjustment in the total amount of $1,032,000 which the
Parties agree will satisfy Seller’s obligation with respect to the payment of
any expenses associated with the repair operation reference on said Schedule
5.13, which expenses as regards Seller’s share will be paid by Purchaser without
any further adjustment to the Purchase Price;
(i)    Reduced for any Properties excluded from the Assets pursuant to Section
3.4(d)(iii);
(j)    Increased or reduced as agreed upon in writing by Seller and Purchaser;
(k)    Increased by the value of the amount of merchantable Hydrocarbons stored
under standard conditions in tanks and upstream of the pipeline(s) sales meter,
attributable to the Assets that belong to Seller as of the Effective Time (which
value shall be computed at the applicable third-party contract prices for the
month of August 1, 2013 for such stored Hydrocarbons);
(l)    Reduced by the actual net aggregate Imbalances, if any, owed by Seller to
third-parties, as of the Effective Time or increased by the actual net aggregate
Imbalances, if any, owed

8



--------------------------------------------------------------------------------




by third parties to Seller as of the Effective Time, in each case multiplied by
a price of $3.50 per MMBtu;
(m)    Decreased by the amount of all Property Costs and other costs
attributable to the ownership and operation of the Assets for periods prior to
the Effective Time which are actually paid by Purchaser; and
(n)    Increased by the costs Incurred and actually paid by Seller for all
plugging, abandonment, and decommissioning work performed on the Assets after
the Effective Time as and to the extent reflected on Schedule 2.3(l).
Each adjustment made pursuant to Section 2.3(a) shall serve to satisfy, up to
the amount of the adjustment, Purchaser’s entitlement to Hydrocarbon production
from or attributable to the Properties during the Adjustment Period, and to the
value of other income, proceeds, receipts and credits earned with respect to the
Assets during the Adjustment Period, and as such, Purchaser shall not have any
separate duplicative rights to receive any Hydrocarbon production or income,
proceeds, receipts and credits with respect to which an adjustment has been
made. Similarly, the adjustment described in Section 2.3(f) shall serve to
satisfy, up to the amount of the adjustment, Purchaser’s obligation to pay
Property Costs and other costs attributable to the ownership and operation of
the Assets which are Incurred during the Adjustment Period, and as such,
notwithstanding anything in this Agreement to the contrary, Purchaser shall not
be separately obligated to pay for any Property Costs or other such costs with
respect to which an adjustment has been made.
Section 2.4    Deposit.
At Closing, Purchaser will pay Seller an earnest money deposit in an amount
equal to $0.00 (the “Deposit”). The Deposit shall be non-interest bearing. In
consideration of the execution of this Agreement by the Parties on the date of
the initial Closing, no Deposit will be paid by Buyer to Seller and, as such,
all provisions elsewhere in this Agreement pertaining to the Deposit are without
meaning and have no force and effect.
Section 2.5    Allocation of Purchase Price.
Purchaser has prepared and delivered to Seller a proposed allocation of the
Purchase Price among each of the Assets, consistent with the principles of
Section 1060 of the Code and the Treasury Regulations thereunder.  The proposed
allocation of the Purchase Price shall be the basis for the proposed allocation
of the Final Purchase Price. Purchaser shall afford Seller and its
representatives the opportunity to review such proposed allocation.  Each Party
shall cooperate fully and promptly with the other and their respective
representatives in such examination with respect to all reasonable requests
related thereto.  After completion of its review of the proposed allocation
prepared and delivered by Purchaser and if Seller is in agreement with the
proposed allocation of the Final Purchase Price prepared by Purchaser, Purchaser
and Seller shall use the Allocated Values as the basis for reporting asset
values and other items for purposes of all federal, state, and local Tax
Returns, including without limitation Internal Revenue Service Form 8594, if
required, or any similar statement of such allocation that may be required. 
After completion of its review of the proposed allocation prepared and delivered
by Purchaser, if Seller disagrees with the proposed allocation of the Final
Purchase Price prepared by Purchaser, Purchaser and Seller shall work

9



--------------------------------------------------------------------------------




together in good faith to resolve any disagreed items.  If Purchaser and Seller
are not able to resolve all disagreed items, the Parties will agree to proceed
as if the Agreement were silent with respect to an allocation of the Final
Purchase Price among each of the Assets.


ARTICLE 3
TITLE MATTERS
Section 3.1    Seller’s Title.
(u)    Except for the special warranty of title referenced in Section 3.1(b) and
without limiting Purchaser’s right to adjust the Purchase Price by operation of
this Article 3, Seller makes no warranty or representation, express, implied,
statutory or otherwise, with respect to Seller’s title to any of the Assets, and
Purchaser hereby acknowledges and agrees that the sole remedy for any defect of
title, including any Title Defect, with respect to any of the Assets (i) before
Closing, shall be as set forth in Section 3.4(d) and (ii) after Closing, shall
be pursuant to the special warranty of title referenced in Section 3.1(b).
(v)    The conveyance covering the Assets to be delivered by Seller to Purchaser
shall be substantially in the forms of Exhibit B, Exhibit B-1, Exhibit B-2, and
Exhibit B-3 (each, a “Conveyance”). Each Conveyance shall contain a special
warranty of Defensible Title by, through and under Seller and its Affiliates,
but not otherwise, to the Units and Wells shown on Exhibit A-1, subject to the
Permitted Encumbrances, but shall otherwise be without warranty of title of any
kind, express, implied or statutory or otherwise. Purchaser’s protection under
Seller’s special warranty of title in the Conveyance shall be limited to the
Allocated Values as set forth on Schedule 2.2.
(w)    Purchaser shall not be entitled to protection under Seller’s special
warranty of title in the Conveyance against any Title Defect reported by
Purchaser under Section 3.4(a) and/or any Title Defect actually known by
Purchaser or any of its Affiliates prior to the Title Claim Date.
(x)    Notwithstanding anything herein provided to the contrary, if a Title
Defect under this Article 3 results from any matter which could also result in
the breach of any representation or warranty of Seller set forth in Article 5,
then Purchaser shall only be entitled to assert such matter before Closing, as a
Title Defect to the extent permitted by this Article 3, and shall be precluded
from also asserting such matter as the basis of the breach of any such
representation or warranty.
Section 3.2    Definition of Defensible Title.
As used in this Agreement, the term “Defensible Title” means the title of Seller
with respect to the Units and Wells shown in Exhibit A-1 that, except for and
subject to Permitted Encumbrances:
(o)    Entitles Seller to receive a share of the Hydrocarbons produced, saved
and marketed from any Unit or Well shown in Exhibit A-1 throughout the duration
of the productive life of such Unit or Well (after satisfaction of all
royalties, overriding royalties, net profits interests or other similar burdens
on or measured by production of Hydrocarbons) (a “Net Revenue Interest”), of not
less than the Net Revenue Interest shown in Exhibit A-1 for such Unit or Well,
except (solely to the extent that such actions do not cause a breach of Seller’s
covenants under Section 7.6) for

10



--------------------------------------------------------------------------------




decreases in connection with those operations in which Seller may from and after
the Effective Time become a non-consenting co-owner, decreases resulting from
the establishment or amendment from and after the Effective Time of pools or
units, decreases in connection with any payouts of non-consent penalties as
reflected in Exhibit A-1, and decreases required to allow other working interest
owners to make up past underproduction or pipelines to make up past under
deliveries, all as reflected on Schedule 5.14 and except as stated in such
Exhibit A-1;
(p)    Obligates Seller to bear a percentage of the costs and expenses for the
maintenance and development of, and operations relating to, (i) any Unit or Well
shown in Exhibit A-1 not greater than the “working interest” shown in Exhibit
A-1 for such Unit or Well without increase throughout the productive life of
such Unit or Well, except as stated in Exhibit A-1 and except for increases
resulting from contribution requirements with respect to non-consenting
co-owners under applicable operating agreements and increases that are
accompanied by at least a proportionate increase in Seller’s Net Revenue
Interest; and
(q)    Is free and clear of liens, encumbrances, obligations, security
interests, irregularities, pledges, or other defects (other than Permitted
Encumbrances).
(r)    As used in this Agreement, the term “Title Defect” means any lien,
charge, encumbrance, obligation (including contract obligation), defect, or
other matter (including without limitation a discrepancy in Net Revenue Interest
or working interest) that causes Seller not to have Defensible Title in and to
the Units and Wells shown on Exhibit A-1 as of the Effective Time and the
Closing. As used in this Agreement, the term “Title Benefit” shall mean any
right, circumstance or condition that operates to increase the Net Revenue
Interest of Seller in any Unit or Well shown on Exhibit A-1, without causing a
greater than proportionate increase in Seller’s working interest above that
shown in Exhibit A-1 as of the Effective Time. Notwithstanding the foregoing,
the following shall not be considered Title Defects:
(i)
defects based solely on (1) lack of information in Seller’s files, or (2)
references to a document(s) if such document(s) is not in Seller’s files;

(ii)
defects arising out of lack of corporate or other entity authorization unless
Purchaser provides affirmative evidence that the action was not authorized and
results in another Person’s superior claim of title to the relevant Asset;

(iii)
defects based on failure to record Leases issued by any state or federal
Governmental Body, or any assignments of such Leases, in the real property,
conveyance or other records of the county or parish in which such Property is
located;

(iv)
defects based on a gap in Seller’s chain of title in the county or parish
records as to Leases, unless such gap is affirmatively shown to exist in such
records by an abstract of title, title opinion or landman’s title chain (which
documents shall be included in a Title Defect Notice);

(v)
defects that have been cured by applicable Laws of limitation or prescription;


11



--------------------------------------------------------------------------------




(vi)
defects arising out of a lack of survey, unless a survey is expressly required
by applicable Laws;

(vii)
defects disclosed herein (including on any Schedule or Exhibit hereto) or
otherwise known by Purchaser prior to executing this Agreement; and

(viii)
the Existing Mortgages and related financing statements to be released with
respect to the Assets at Closing.

Section 3.3    Definition of Permitted Encumbrances.
As used herein, the term “Permitted Encumbrances” means any or all of the
following:
(a)    Royalties and any overriding royalties, reversionary interests and other
burdens on production, to the extent that any such burden does not reduce
Seller’s Net Revenue Interest below that shown in Exhibit A-1 or increase
Seller’s working interest above that shown in Exhibit A-1 without a
proportionate increase in the Net Revenue Interest;
(b)    All Leases, unit agreements, pooling agreements, operating agreements,
Hydrocarbon production sales contracts, division orders and other contracts,
agreements and instruments applicable to the Assets, to the extent that they do
not, individually or in the aggregate, reduce Seller’s Net Revenue Interest
below that shown in Exhibit A-1 or increase Seller’s working interest above that
shown in Exhibit A-1 without a proportionate increase in the Net Revenue
Interest;
(c)    Preference Rights applicable to this transaction as set forth in Schedule
7.7;
(d)    Transfer Requirements applicable to this transaction as set forth in
Schedule 7.7;
(e)    Liens for current Taxes or assessments not yet delinquent or, if
delinquent, are being contested in good faith in the normal course of business;
(f)    Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the ordinary course of
business for amounts not yet delinquent (including any amounts being withheld as
provided by Law);
(g)    All rights to consent by, required notices to, filings with, or other
actions by Governmental Bodies in connection with the sale or conveyance of the
Assets or interests therein pursuant to this or to any future transaction if
they are not required or customarily obtained prior to the sale or conveyance;
(h)    Rights of reassignment arising upon final intention to abandon or release
the Assets, or any one of them to the extent reflected in one or more of the
Contracts set forth on Schedule 1.2(d);
(i)    Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations, to the extent that they do not (i)
reduce Seller’s Net Revenue Interest below that shown in Exhibit A-1, (ii)
increase Seller’s working interest above that shown in

12



--------------------------------------------------------------------------------




Exhibit A-1 without a proportionate increase in Net Revenue Interest, or (iii)
detract in any material respect from the value of, or interfere in any material
respect with the use, ownership or operation of, the Assets subject thereto or
affected thereby (as currently used, owned and operated) and which would be
acceptable by a reasonably prudent purchaser engaged in the business of owning
and operating oil and gas properties;
(j)    Calls on Hydrocarbon production under existing Contracts that are listed
on Schedule 1.2(d);
(k)    All rights reserved to or vested in any Governmental Body to control or
regulate any of the Assets in any manner, and all obligations and duties under
all applicable Laws or under any franchise, grant, license or permit issued by
any such Governmental Body;
(l)    Any encumbrance on or affecting the Assets which is discharged by Seller
at or prior to Closing;
(m)    Any farmout agreements that are listed on Schedule 1.2(d) affecting the
Assets;
(n)    Any matters shown on Schedule 3.3(n);
(o)    Any other liens, charges, encumbrances, defects or irregularities which
do not, individually or in the aggregate, detract in any material respect from
the value of, or interfere in any material respect with the use or ownership of,
the Assets subject thereto or affected thereby (as currently used or owned),
which would be accepted by a reasonably prudent purchaser engaged in the
business of owning and operating oil and gas properties, and which do not reduce
Seller’s Net Revenue Interest below that shown in Exhibit A-1, or increase
Seller’s working interest above that shown in Exhibit A-1 without a
proportionate increase in Net Revenue Interest;
(p)    Matters that would otherwise be considered Title Defects but that do not
meet the Individual Title Threshold set forth in Section 3.4(j);
(q)    Imbalances associated with the Assets;
(r)    Liens granted under applicable joint operating agreements for amounts not
yet delinquent; and
(s)    Such Title Defects as Purchaser may have waived expressly in writing.
Section 3.4    Notice of Title Defect Adjustments.
(a)    To assert a claim of a Title Defect prior to Closing, Purchaser must
deliver claim notices to Seller (each a “Title Defect Notice”) on or before
seven (7) days prior to the Closing Date (the “Title Claim Date”). Each Title
Defect Notice shall be in writing and shall include (i) a description of the
alleged Title Defect(s), (ii) the individual Units or Wells in Exhibit A-1
affected by the Title Defect (each a “Title Defect Property”), (iii) the
Allocated Value of each Title Defect Property, (iv) supporting documents
reasonably necessary for Seller (as well as any title attorney or examiner hired
by Seller) to verify the existence of the alleged Title Defect(s), and (v) the
amount

13



--------------------------------------------------------------------------------




by which Purchaser reasonably believes the Allocated Value of each Title Defect
Property is reduced by the alleged Title Defect(s) and the computations and
information upon which Purchaser’s belief is based. Notwithstanding any other
provision of this Agreement to the contrary, but subject to Purchaser’s rights
in connection with the special warranty of title referenced in Section 3.1(b),
Purchaser shall be deemed to have waived its right to assert Title Defects of
which Seller has not been given notice on or before the Title Claim Date.
(b)    Seller shall have the right, but not the obligation, to deliver to
Purchaser on or before the Title Claim Date, with respect to each Title Benefit,
a notice (a “Title Benefit Notice”) including (i) a description of the Title
Benefit, (ii) the Units or Wells in Exhibit A-1 affected, (iii) the Allocated
Values of the Units or Wells in Exhibit A-1 subject to such Title Benefit and
(iv) the amount by which Seller reasonably believes the Allocated Value of those
Units or Wells is increased by the Title Benefit (“Title Benefit Amount”), and
the computations and information upon which Seller’s belief is based. Seller
shall be deemed to have waived all Title Benefits of which it has not given
notice to Purchaser on or before the Title Claim Date.
(c)    Seller shall have the right, but not the obligation, to attempt, at its
sole cost, to cure or remove at any time prior to Closing (the “Cure Period”),
unless the Parties otherwise agree, any Title Defect of which it has been
advised in writing by Purchaser.
(d)    Remedies for Title Defects.
In the event that any Title Defect is not waived by Purchaser or cured on or
before Closing, subject to the Parties’ rights under Section 3.4(i), Seller
shall elect to have any of the following remedies apply:
(i)
subject to the Individual Title Threshold and the Title Defect Deductible,
adjust the Purchase Price by an amount (the “Net Title Defect Amount”) equal to
the difference between (A) the amounts agreed upon (“Title Defect Amounts”)
pursuant to Section 3.4(g) by Purchaser and Seller as being the aggregate value
of all Title Defects (taking into consideration the Allocated Value of the
Properties subject to such Title Defects, the portion of the Properties subject
to such Title Defects and the legal effect of such Title Defects on the
Properties affected thereby; provided, however, that the methodology, terms and
conditions of Section 3.4(g) shall control any such determination) and (B) the
Title Benefit Amounts;

(ii)
with Purchaser’s consent, indemnify Purchaser against all liability, loss, cost
and expense resulting from such Title Defect pursuant to an indemnity agreement
(the “Indemnity Agreement”) in the form attached hereto as Exhibit C; or

(iii)
retain the portion or percentage of the Property that is subject to such Title
Defect, together with all associated Assets, in which event the Purchase Price
shall be reduced by an amount equal to the Allocated Value associated therewith;
or


14



--------------------------------------------------------------------------------




(iv)
elect to attempt to cure the Title Defect. Seller shall then have 180 days after
Closing in which to cure the Title Defect. Any Property so held back from the
initial Closing will be conveyed to Purchaser at a delayed Closing within ten
(10) days following the date that the Title Defect is cured, at which time
Seller shall be entitled to payment by Purchaser of the full Allocated Value of
the Property, subject to the Purchase Price adjustments thereto under Section
1.4 and Section 2.3, and provided further that if multiple delayed Closings are
contemplated as a result of this provision and/or Section 7.7(c), the delayed
Closings may be consolidated on dates mutually agreeable to the Parties. In the
event that Seller is unable to cure the Title Defect within 180 days of the
initial Closing, then the remedies set forth in subsection (i) or (iii) shall be
the sole remedies for such Title Defect. All other provisions of Section 3.4(i)
shall apply as written and the Title Expert shall be selected within fifteen
(15) Business Days of the end of the 180 day cure period.

(e)    With respect to each Unit, Well or other Asset in Exhibit A-1 affected by
Title Benefits reported under Section 3.4(b), subject to the Individual Benefit
Threshold and the Title Benefit Deductible, the Purchase Price shall be
increased by an amount (the “Net Title Benefit Amount”) equal to the difference
between (i) the Title Benefit Amounts, as determined pursuant to Section 3.4(h)
and (ii) the Title Defect Amounts.
(f)    Section 3.4(d) shall be the exclusive right and remedy of Purchaser with
respect to Title Defects asserted by Purchaser pursuant to Section 3.4(a).
Section 3.4(e) shall be the exclusive right and remedy of Seller with respect to
Title Benefits asserted by Seller pursuant to Section 3.4(b).
(g)    The Title Defect Amount resulting from a Title Defect shall be the amount
by which the Allocated Value of the Title Defect Property is reduced as a result
of the existence of such Title Defect and shall be determined in accordance with
the following methodology, terms and conditions:
(i)
if Purchaser and Seller agree on the Title Defect Amount, that amount shall be
the Title Defect Amount;

(ii)
if the Title Defect is a lien, encumbrance or other charge which is undisputed
and liquidated in amount, then the Title Defect Amount shall be the amount
necessary to be paid to remove the Title Defect from the Title Defect Property;

(iii)
if the Title Defect represents a discrepancy between (A) the Net Revenue
Interest for any Title Defect Property and (B) the Net Revenue Interest stated
on Exhibit A-1, then the Title Defect Amount shall be the product of the
Allocated Value of such Title Defect Property multiplied by a fraction, the
numerator of which is the Net Revenue Interest decrease and the denominator of
which is the Net Revenue Interest stated on Exhibit A-1;


15



--------------------------------------------------------------------------------




(iv)
if the Title Defect represents an obligation, encumbrance, burden or charge upon
or other defect in title to the Title Defect Property of a type not described in
subsections (i), (ii) or (iii) above, the Title Defect Amount shall be
determined by taking into account the Allocated Value of the Title Defect
Property, the portion of the Title Defect Property affected by the Title Defect,
the legal effect of the Title Defect, the potential economic effect of the Title
Defect over the life of the Title Defect Property, the values placed upon the
Title Defect by Purchaser and Seller and such other factors as are necessary to
make a proper evaluation; provided, however, that if such Title Defect is
reasonably capable of being cured, the Title Defect Amount shall not be greater
than the reasonable cost and expense of curing such Title Defect;

(v)
if (A) the Title Defect Property is not a Well (or specified zone(s) therein,
(B) such title Defect Property does not have an Allocated Value, (C) the Title
Defect with respect to such Title Defect Property causes a loss of title to such
Title Defect Property and (D) the loss of such title to such Title Defect
Property will prevent the continued operation or production of a Well (or one or
more specified zone(s) therein) shown in Exhibit A-1 (such Well or the specified
zone(s) therein being referred to as the “Affected Well”) and the other Assets
are not capable of providing an alternative means to support, in all material
respects, the continued operation or production of the Affected Well, then such
Title Defect Property (a “Defective Support Property”) and such Affected Well(s)
shall collectively be considered a single Title Defect Property for purposes of
this Section 3.4(g); provided, however, that the Title Defect Amount resulting
from the Title Defect affecting such Defective Support Property shall be the
lesser of (1) the reasonable cost to replace such Defective Support Property, if
such Defective Support Property is reasonably capable of being replaced, (2) the
reasonable cost of providing an alternative means to support in all material
respects the continued operation or production of the Affected Well, or (3) the
Title Defect Amount that would otherwise be applicable to such Title Defect
under this Section 3.4(g);

(vi)
the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder; and

(vii)
notwithstanding anything to the contrary in this Article 3, the aggregate Title
Defect Amounts attributable to the effects of all Title Defects upon any Title
Defect Property shall not exceed the Allocated Value of the Title Defect
Property.


16



--------------------------------------------------------------------------------




(h)    Title Benefit Amount. The Title Benefit Amount resulting from a Title
Benefit shall be determined in accordance with the following methodology, terms
and conditions:
(i)    if Purchaser and Seller agree on the Title Benefit Amount, then that
amount shall be the Title Benefit Amount; and
(ii)    if the Title Benefit represents a benefit in title of a type not
described above, the Title Benefit Amount shall be determined by taking into
account the Allocated Value of the affected property, the portion of the subject
property affected by the Title Benefit, the legal effect of the Title Benefit,
the potential economic effect of the Title Benefit over the life of the subject
property, the values placed upon the Title Benefit by Purchaser and Seller and
such other reasonable factors as are necessary to make a proper evaluation.
(i)    Seller and Purchaser shall attempt in good faith to agree on all Title
Defects, Title Benefits, Title Defect Amounts and Title Benefit Amounts prior to
Closing. If Seller and Purchaser are unable to agree by Closing, the Title
Defects, Title Benefits, Title Defect Amounts and Title Benefit Amounts in
dispute shall be exclusively and finally resolved by arbitration pursuant to
this Section 3.4(i). There shall be a single arbitrator, who shall be a title
attorney with at least ten (10) years experience in oil and gas titles involving
properties in the regional area in which the Properties are located, as selected
by mutual agreement of Purchaser and Seller within fifteen (15) Business Days
after the end of the Cure Period, and absent such mutual agreement, by the
Houston office of the American Arbitration Association (the “Title Arbitrator”).
The arbitration proceeding shall be held in Houston, Texas and shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, to the extent such rules do not conflict with the terms
of this Section. The Title Arbitrator’s determination shall be made within
fifteen (15) Business Days after submission of the matters in dispute and shall
be final and binding upon both Parties, without right of appeal. In making his
determination, the Title Arbitrator shall be bound by the rules set forth in
Section 3.4(g) and Section 3.4(h) and may consider such other matters as in the
opinion of the Title Arbitrator are necessary or helpful to make a proper
determination. Additionally, the Title Arbitrator may consult with and engage
disinterested third parties to advise the arbitrator, including without
limitation petroleum engineers. The Title Arbitrator shall act as an expert for
the limited purpose of determining the specific disputed Title Defects, Title
Benefits, Title Defect Amounts and Title Benefit Amounts submitted by either
Party and may not award damages, interest or penalties to either Party with
respect to any matter. Seller and Purchaser shall each bear its own legal fees
and other costs of presenting its case. Each Party shall bear one-half of the
costs and expenses of the Title Arbitrator, including any costs Incurred by the
Title Arbitrator that are attributable to such third party consultation. Within
ten (10) days after the Title Arbitrator delivers written notice to Purchaser
and Seller of his award with respect to a Title Defect Amount or a Title Benefit
Amount, (i) Purchaser shall pay to Seller the amount, if any, so awarded by the
Title Arbitrator to Seller and (ii) Seller shall pay to Purchaser the amount, if
any, so awarded by the Title Arbitrator to Purchaser.

17



--------------------------------------------------------------------------------




(j)    Notwithstanding anything to the contrary, (i) in no event shall there be
any adjustments to the Purchase Price or other remedies provided by Seller for
any individual uncured Title Defect for which the Title Defect Amount therefor
does not exceed $75,000 (“Individual Title Threshold”); and (ii) in no event
shall there be any adjustments to the Purchase Price or other remedies provided
by Seller for uncured Title Defects unless the aggregate Title Defect Amounts
attributable to all uncured Material Title Defects exceeds a deductible in an
amount equal to five percent (5%) of the Purchase Price (the “Title Defect
Deductible”), after which point adjustments to the Purchase Price or other
remedies shall be made or available to Purchaser only to the extent the
aggregate Title Defect Amounts with respect to uncured Material Title Defects
are in excess of such Title Defect Deductible. Notwithstanding anything to the
contrary, (i) in no event shall there be any adjustments to the Purchase Price
for any individual Title Benefit for which the Title Benefit Amount does not
exceed $75,000 (“Individual Benefit Threshold”); and (ii) in no event shall
there be any adjustments to the Purchase Price for any Title Benefit unless (i)
the excess of the aggregate Title Benefit Amounts attributable to all Material
Title Benefits exceeds a deductible in an amount equal to five percent (5%) of
the Purchase Price (“Title Benefit Deductible”), after which point adjustments
to the Purchase Price shall be made only to the extent the aggregate Title
Benefit Amounts with respect to such Material Title Benefits exceed the Title
Benefit Deductible.
Section 3.5    Casualty or Condemnation Loss.
(a)    Notwithstanding anything herein to the contrary, from and after the
Effective Time, but subject to the provisions of Section 3.5(b) and Section
3.5(c) and below, Purchaser shall assume all risk of loss with respect to and
any change in the condition of the Assets and for production of Hydrocarbons
through normal depletion (including but not limited to the watering out of any
Well, collapsed casing or sand infiltration of any Well) and the depreciation of
Personal Property due to ordinary wear and tear with respect to the Assets.
Until Closing, Seller shall promptly notify Purchaser of each instance of a
casualty loss with respect to the Assets, or any portion thereof, occurring from
and after the execution of this Agreement up to the Closing, to the extent known
to Seller and estimated to exceed $100,000.00.
(b)    If, after the Effective Time but prior to the Closing Date, any portion
of the Assets is destroyed by fire or other casualty or is taken in condemnation
or under right of eminent domain, and the aggregate amount (based on the
Allocated Value of the affected Assets) of any such loss or taking exceeds
fifteen percent (15%) of the Purchase Price, Purchaser and Seller shall
negotiate in good faith in an effort to agree to a mutually acceptable remedy.
If Seller and Purchaser do not mutually agree to an acceptable remedy with
respect to such casualty or taking on or before the Closing Date, then either
Seller or Purchaser, in its sole discretion, shall have the right to terminate
this Agreement and Purchaser shall promptly receive back the Deposit upon such
termination. If the aggregate amount of any such loss or taking is fifteen
percent (15%) or less of the Purchase Price, Purchaser shall be required to
close and Seller shall elect by written notice to Purchaser prior to Closing
either (i) to cause the Assets affected by such casualty or taking to be
repaired or restored to at least its condition prior to such casualty or taking,
at Seller’s sole cost, as promptly as reasonably practicable (which work may
extend after the Closing Date), or (ii) with Purchaser’s consent, to indemnify
Purchaser through a document reasonably acceptable to Seller and Purchaser
against any costs or expenses that Purchaser reasonably incurs to repair the
Assets subject to such casualty or

18



--------------------------------------------------------------------------------




taking or (iii) mutually agree with Purchaser to an acceptable remedy with
respect to such casualty or taking through a Purchase Price adjustment or
otherwise. In the case of (i) or (ii), Seller shall retain all rights to
insurance, condemnation awards and other claims against third parties with
respect to the casualty or taking except to the extent the Parties otherwise
agree in writing.
(c)    If any action for condemnation or taking under right of eminent domain is
pending or threatened with respect to any Asset or portion thereof after the
date of this Agreement, but no taking of such Asset or portion thereof occurs
prior to the Closing Date, Purchaser shall nevertheless be required to close and
Seller, at Closing, shall assign, transfer and set over to Purchaser or
subrogate Purchaser to all of Seller’s right, title and interest (if any) in
such condemnation or eminent domain action, including any future awards therein,
insofar as they are attributable to the Assets threatened to be taken, except
that Seller shall reserve and retain (and Purchaser shall assign to Seller) all
rights, titles, interests and claims against third parties for the recovery of
Seller’s costs and expenses Incurred prior to the Closing in defending or
asserting rights in such action with respect to the Assets.
Section 3.6    Limitations on Title Defects.
Subject to the following sentence, the right of Purchaser to assert a Title
Defect under this Agreement shall terminate as of the Title Claim Date, provided
there shall be no termination of Purchaser’s or Seller’s rights under Article 3
with respect to any bona fide Title Defect properly reported in a Title Defect
Notice or bona fide Title Benefit Claim properly reported in a Title Benefit
Notice on or before the Title Claim Date. Thereafter, Purchaser’s sole and
exclusive rights and remedies with regard to title to the Assets shall be as set
forth in, and arising under, the Conveyance transferring the Assets from Seller
to Purchaser.
Section 3.7    Limitations on Applicability.
(a)    Purchaser shall use its best efforts after Closing to obtain the
unconditional approval by the BOEM of (i) the Assignments of Record Title to Oil
and Gas Lease(s) in the form attached hereto as Exhibit B-1; (ii) the
Assignments of Oil and Gas Lease Operating Rights in the form attached hereto as
Exhibit B-2; and (iii) if applicable, the Assignments of Rights of Way in the
form attached hereto as Exhibit B-3. In the event Purchaser or its nominated
operator is elected successor operator under the operating agreements applicable
to any of the Leases, Purchaser also obligates itself to ensure that it or the
successor operator makes application to the BOEM to qualify as operator with
respect to that portion of the Assets it will operate. Purchaser shall take any
actions reasonably required of it by the BOEM or any other regulatory agencies
to obtain all requisite regulatory approvals, including but not limited to, the
purchase and posting of any and all bonds, supplemental bonds or other
securities which may be required of it pursuant to OPA and 30 C.F.R §§ 250.7,
256.58, 256.59, and 256.61 in excess of any existing lease, pipeline or
area-wide bond(s). Until the governmental approval with respect to an assignment
described in this Section 3.7 is obtained, however, the following shall occur:
(v)
Seller, insofar as BOEM is concerned, shall continue to hold the operating
rights and record title to the applicable Assets as nominee for Purchaser;


19



--------------------------------------------------------------------------------




(vi)
Purchaser’s indemnity obligation under Section 11.4 shall include any and all
claims, expenses of any kind or character relating to the Assets accruing after
the Effective Time, including but not limited to any regulatory costs incurred
by Seller, excluding, however, any bonding costs and excluding any and all
claims and expenses of any kind or character arising from the gross negligence
or willful misconduct of Seller;

(vii)
Seller shall act as Purchaser’s nominee with respect to the Assets but shall be
authorized to act only upon and in accordance with Purchaser’s specific written
instructions, and Seller shall have no authority, responsibility or discretion
to perform any tasks or functions with respect to the Assets other than those
which are purely administrative or ministerial in nature, unless otherwise
specifically requested and authorized by Purchaser in writing; and

(b)    Purchaser shall continue to maintain and provide at its cost the
insurance coverage as reviewed by Seller under Section 8.1(i) of this Agreement.
If the BOEM does not, within twelve months from the Closing Date, approve all
(i) the Assignments of Record Title of the Leases into Purchaser, (ii) the
Assignments of Oil and Gas Lease Operating Rights into Purchaser, and (iii) the
Assignments of Rights of Way into Purchaser, then as to those assignments that
the BOEM has approved, the transaction contemplated by this Agreement will
proceed as to those Assets in accordance with the terms and conditions of this
Agreement, mutatis mutandis, and as to each of those assignments that the BOEM
has not approved due to a reason other than the BOEM’s delay in addressing
otherwise valid filings by Purchaser, Seller, at its option, or Purchaser at its
option unless the lack of approval is due directly to Purchaser’s failure to
comply with any Law or regulations of BOEM, may either:
(i)
continue or direct Seller to continue to hold the operating rights, title to the
Leases and the rights of way as Purchaser’s nominee, or,

(ii)
upon 30 days’ notice to the other Party, rescind the purchase and sale of the
Assets that are the subject of such non-approvals and terminate this Agreement
as to those Assets, but only as to those Assets.

(c)    The exercise by Seller of the option to rescind as specified in Section
3.7(b)(ii), however, shall be predicated upon Seller’s reasonable determination
either that (x) Purchaser has failed to comply with the requirements of 30
C.F.R. § 256.64 and not taken any and all actions required by BOEM to obtain
such approval, or (y) there had been a Material Adverse Effect on the financial
condition of Purchaser after Closing.
(d)    Upon such termination and rescission, this Agreement shall be null and
void as between Purchaser and Seller with respect to the non-approved Assets and
(i) Purchaser shall return to Seller the assignments and any and all other
documents, materials and data previously delivered to Purchaser with respect to
such Assets; and (ii) Seller shall return to Purchaser the Purchase Price
allocated to such Assets in Schedule 2.2 without interest, less the proceeds of
production net of all

20



--------------------------------------------------------------------------------




expenses, capital expenditures, royalties, and costs of operations (including
plugging and abandonment expenses but excluding mortgage interest and any
burdens or encumbrances created by Purchaser which shall be released prior to
this payment) attributable to the Leases and other rights from and after the
Effective Time. In no event, however, shall Seller ever be required to reimburse
Purchaser for any expenditures associated with workovers, recompletions, or the
drilling, completion or plugging and abandonment of wells drilled or work
performed by Purchaser on or with respect to such Assets unless same were
necessary to perpetuate the related Leases or operating rights or other rights.
Seller shall not be liable to Purchaser if BOEM approvals are not obtained,
except as expressly provided in this Section 3.7.
(e)    Prior to execution hereof, Purchaser has reviewed information promulgated
by the BOEM regarding the amounts and terms for the posting of supplemental
bonds or pledge of securities pursuant to the provisions of 30 C.F.R §§ 256.61
and 250.7, and within a reasonable time of any BOEM determination pursuant to
such regulations, Purchaser (directly or through its representative) shall
exercise commercially reasonable efforts to satisfy the BOEM requirements
concerning same, including all financial responsibility requirements under OPA.
(f)    The Parties acknowledge and agree that certain of the offshore Assets are
in the nature of contract rights that are not recognized by the BOEM as “record
title” or “operating rights,” and that, accordingly, the BOEM will not approve,
and Purchaser and Seller do not expect the BOEM to approve, the assignment of
these interests from Seller to Purchaser. Purchaser shall ensure nevertheless
that the assignment documents relating to such interests are appropriately filed
in the “non-required filing” system of the BOEM. Such interests shall be
excluded from the scope of Section 3.7(a) for all purposes.
ARTICLE 4    
ENVIRONMENTAL MATTERS
Section 4.1    Assessment.
(a)    From and after the date hereof and up to and including the Closing Date
(or earlier termination of this Agreement) but subject to (i) applicable Laws,
(ii) the other provisions of this Section 4.1 and (iii) obtaining any required
consents of third parties, including third party operators of the Assets (with
respect to which consents Seller shall use commercially reasonable efforts to
obtain), Seller shall afford to Purchaser and its officers, employees, agents,
accountants, attorneys, investment bankers and other authorized representatives
(“Purchaser’s Representatives”) full access, during normal business hours and
upon reasonable notice, to the Assets and all Records and other documents in
Seller’s or its Affiliates’ possession relating primarily to the Assets. Seller
shall also make available to Purchaser and Purchaser’s Representatives, upon
reasonable notice during normal business hours, Seller’s personnel knowledgeable
with respect to the Assets in order that Purchaser may make such diligence
investigation as Purchaser considers necessary or appropriate. All
investigations and due diligence conducted by Purchaser or any Purchaser’s
Representative shall be conducted at Purchaser’s sole cost, risk and expense and
any conclusions made from any examination done by Purchaser or any Purchaser’s
Representative shall result from Purchaser’s own independent review and
judgment.

21



--------------------------------------------------------------------------------




(b)    Purchaser shall be entitled to conduct a non-invasive environmental site
assessment with respect to the Assets (the “Assessment”). Seller or its designee
shall have the right to accompany Purchaser and Purchaser’s Representatives
whenever they are on site on the Assets. Notwithstanding anything herein to the
contrary, Purchaser shall not have access to, and shall not be permitted to
conduct any environmental due diligence with respect to any Assets where Seller
does not have the authority to grant access for such due diligence; provided,
however, Seller shall use its commercially reasonable efforts to obtain
permission from any third party operator to allow Purchaser and Purchaser’s
Representatives such access, it being understood by Purchaser that the execution
by Purchaser of a customary boarding agreement may be a condition of such
access.
(c)    Notwithstanding anything herein to the contrary, Purchaser shall not have
access to, and shall not be permitted to conduct any environmental due diligence
with respect to any Assets where Seller does not have the authority to grant
access for such due diligence; provided, however, Seller shall use its
commercially reasonable efforts to obtain permission from any third party
operator to allow Purchaser and Purchaser’s Representatives such access, it
being understood by Purchaser that the execution by Purchaser of a customary
boarding agreement may be a condition of such access.
(d)    Purchaser shall coordinate its environmental site assessments and
physical inspections of the Assets with Seller to minimize any inconvenience to
or interruption of the conduct of business by Seller. Purchaser shall abide by
Seller’s, and any third party operator’s, safety rules, regulations and
operating policies while conducting its due diligence evaluation of the Assets
including any environmental or other inspection or assessment of the Assets.
(e)    Upon Seller’s request, Purchaser agrees to provide Seller promptly, but
not later than the Environmental Claim Date, copies of all reports, test
results, and other documentation and data prepared or compiled by Purchaser
and/or any of Purchaser’s Representatives and which contain information
collected or generated from Purchaser’s due diligence with respect to the
Assets. Seller shall not be deemed by its receipt of said documents or otherwise
to have made any representation or warranty, expressed, implied or statutory, as
to the condition to the Assets or to the accuracy of said documents or the
information contained therein.
(f)    Upon completion of Purchaser’s due diligence, Purchaser shall at its sole
cost and expense and without any cost or expense to Seller or its Affiliates,
(i) repair all damage done to the Assets in connection with Purchaser’s due
diligence in accordance with recognized industry standards or requirements of
third party operators, (ii) restore the Assets to the approximate same or better
condition than existed prior to commencement of Purchaser’s due diligence, to
the full extent of any damage related to Purchaser’s due diligence, and (iii)
remove all equipment, tools or other property brought onto the Assets in
connection with Purchaser’s due diligence. Any disturbance to the Assets
(including, without limitation, any real property, platform or other fixtures
associated with such Assets) resulting from Purchaser’s due diligence will be
promptly corrected by Purchaser.
(g)    During all periods that Purchaser, and/or any of Purchaser’s
Representative are on the Assets, Purchaser shall maintain, at its sole expense
the types and amounts of insurance set forth

22



--------------------------------------------------------------------------------




below. Upon Seller’s request, Purchaser shall provide evidence of such insurance
through certificates or other verifications.
•    Workmen’s Compensation Insurance, with statutory limits in accordance with
all applicable state, federal and maritime laws, and Employer’s Liability
Insurance of at least $1,000,000 per accident/occurrence, including but not
limited to an “Alternate Employer” or “Borrowed Servant” endorsement in favor of
Seller. Purchaser shall carry the following additional insurance as applicable:
U.S. Longshoremen’s and Harbor Worker’s Compensation Act Liability (including
the Outer Continental Shelf Lands Act) for statutory limits, and Maritime
Employer’s Liability of at least $1,000,000 per accident/occurrence (including
but not limited to coverage for Jones Act, General Maritime Laws and Death on
the High Seas Act; Transportation, Wages, Maintenance and Cure; Voluntary
Compensation; Alternate Employer/Borrowed Servant endorsement in favor of Seller
and “In rem” endorsement).
•    General Liability Insurance, with limits of at least $1,000,000 combined
single limit per occurrence, including but not limited to coverage for public
liability including bodily injury and property damage liability,
personal/advertising injury, contractual liability for those liabilities assumed
by the Party herein, cross liability and severability of interest, liability for
removal of wreck/debris, liability for pollution and cleanup on a sudden and
accidental basis, products and completed operations, Purchaser’s protective
liability/independent contractors/work sublet, and with the “care, custody, and
control exclusion” deleted.
•    Automobile Liability Insurance, with limits of at least $1,000,000 combined
single limit per accident/occurrence for bodily/personal injury and property
damage, including but not limited to coverage for all owned, hired and non-owned
vehicles or automotive equipment used by or for Purchaser and contractual
liability for those liabilities assumed by Purchaser herein.
•    Charterer’s Legal Liability Insurance, with limits of at least $1,000,000
combined single limit per occurrence.
•    Aircraft – If applicable, for all aircraft owned, operated, chartered, or
brokered by or for Purchaser in connection with its transportation to or
activities at the Assets, Purchaser or its agent shall carry or require the
owner or operator of such aircraft to carry (including the Umbrella Excess
Liability Insurance Aircraft Liability Insurance, with limits of at least
$1,000,000 combined single limit per occurrence, including but not limited to
coverage for bodily injury, death and property damage, Passenger Liability, and
contractual liability for those liabilities assumed by Purchaser herein.
•    Umbrella Excess Liability Insurance, with limits of at least $10,000,000
per accident/occurrence, in excess of the primary liability coverage and limits
above.
•    For liabilities assumed by Purchaser herein, all of the above insurance
coverages shall be endorsed to provide that:

23



--------------------------------------------------------------------------------




(1)
Purchaser’s insurers waive their right of subrogation (equitable or by
assignment, express or implied, loan receipt or otherwise) against Seller.

(2)
Purchaser’s insurers name Seller as additional insureds (except for Worker’s
Compensation and Property Insurance).

(3)
Purchaser’s insurance coverage is primary over any insurance coverage maintained
by Seller.

(h)    All information obtained by Purchaser and its representatives pursuant to
this Section 4.1 shall be subject to the terms of that certain confidentiality
agreement dated August 6, 2013, by and between Seller and Purchaser (the
“Confidentiality Agreement”).
Section 4.2    NORM, Wastes and Other Substances.
Purchaser acknowledges that the Assets have been used for the exploration,
development, and production of Hydrocarbons and that there may be petroleum,
produced water, wastes, or other substances or materials located in, on or under
the Properties or associated with the Assets. Equipment and sites included in
the Assets may contain Hazardous Materials, including NORM. NORM may affix or
attach itself to the inside of wells, materials, and equipment as scale, or in
other forms. The wells, materials, and equipment located on the Properties or
included in the Assets may contain Hazardous Materials, including NORM.
Hazardous Materials, including NORM, may have come in contact with various
environmental media, including without limitation, water, soils or sediment.
Special procedures may be required for the assessment, remediation, removal,
transportation, or disposal of environmental media and Hazardous Materials,
including NORM, from the Assets.
Section 4.3    Environmental Defects.
If, as a result of its investigation pursuant to Section 4.1, Purchaser
determines that with respect to any individual Asset, there exists a violation
of an Environmental Law (other than with respect to NORM and other than with
respect to any issues disclosed herein or on any Exhibit or Schedule hereto or
any other matter with respect to which Purchaser has knowledge prior to entering
into this Agreement) (in each case, an “Environmental Defect”), then on or prior
to seven (7) days before the Closing Date (the “Environmental Claim Date”),
Purchaser may notify Seller in writing of such Environmental Defect (an
“Environmental Defect Notice”). For all purposes of this Agreement, Purchaser
shall be deemed to have waived any Environmental Defect which Purchaser fails to
assert as an Environmental Defect by an Environmental Defect Notice received by
Seller on or before the Environmental Claim Date. To be effective, each such
notice shall set forth (i) a description of the matter constituting the alleged
Environmental Defect, (ii) the Units/Wells and the associated Asset affected by
the Environmental Defect, (iii) the estimated Lowest Cost Response to eliminate
the Environmental Defect in question (the “Environmental Defect Amount”), and
(iv) supporting documents reasonably necessary for Seller to verify the
existence of the alleged Environmental Defect and the Environmental Defect
Amount. Commencing on the date that is two weeks after the execution of this
Agreement, Purchaser shall furnish Seller once every two (2) weeks until the
Environmental Claim Date with an Environmental Defect Notice if any officer of
Purchaser

24



--------------------------------------------------------------------------------




or its Affiliates discovers or becomes aware of an Environmental Defect during
such two (2) week period. Seller shall have the right, but not the obligation,
to cure any Environmental Defect before Closing or, provided that the Parties
shall have agreed to the general plan of remediation with respect to such
Environmental Defect and the time period by which such remediation shall take
place, after Closing. If Seller disagrees with any of Purchaser’s assertions
with respect to the existence of an Environmental Defect or the Environmental
Defect Amount, Purchaser and Seller will attempt to resolve the dispute prior to
Closing. If the dispute cannot be resolved within ten (10) days of the first
meeting of Purchaser and Seller, either Party may submit the dispute to an
environmental consultant approved in writing by Seller and Purchaser that is
experienced in environmental corrective action at oil and gas properties in the
relevant jurisdiction and that shall not have performed professional services
for either Party or any of their respective Affiliates during the previous five
years (the “Independent Expert”). The Independent Expert may elect to conduct
the dispute resolution proceeding by written submissions from Purchaser and
Seller with exhibits, including interrogatories, supplemented with appearances
by Purchaser and Seller, if necessary, as the Independent Expert may deem
necessary. After the Parties and Independent Expert have had the opportunity to
review all such submissions, the Independent Expert shall call for a final,
written offer of resolution from each Party. The Independent Expert shall render
its decision within twenty (20) Business Days of receiving such offers by
selecting one or the other of the offers. The Independent Expert may not award
damages, interest or penalties to either Party with respect to any matter. The
decision of the Independent Expert shall be final and binding upon both Parties,
without right of appeal. Seller and Purchaser shall each bear its own legal fees
and other costs of presenting its case to the Independent Expert. Each Party
shall bear one-half of the costs and expenses of the Independent Expert. The
Parties shall adjust the Purchase Price to reflect the Environmental Defect
Amounts, as agreed by the Parties or as determined by the Independent Expert,
for all uncured Environmental Defects; provided, that notwithstanding anything
to the contrary, (a) in no event shall there be any adjustments to the Purchase
Price for any individual uncured Environmental Defect for which the
Environmental Defect Amount therefor does not exceed $75,000 (“Individual
Environmental Threshold”); and (b) in no event shall there be any adjustments to
the Purchase Price for any uncured Environmental Defect unless the aggregate
Environmental Defect Amount attributable to all Material Environmental Defects
exceeds five percent (5%) of the Purchase Price (the “Environmental Defect
Deductible”), after which point Purchaser shall be entitled to adjustments to
the Purchase Price or other remedies only to the extent the aggregate
Environmental Defect Amounts with respect to all uncured Material Environmental
Defects are in excess of such Environmental Defect Deductible. To the extent the
Independent Expert fails to determine any disputed Environmental Defect Amounts
prior to Closing, then, within ten (10) days after the Independent Expert
delivers written notice to Purchaser and Seller of his award with respect to an
Environmental Defect Amount, Seller shall pay to Purchaser the amount, if any,
so awarded by the Independent Examiner.
Section 4.4    Inspection Indemnity.
Purchaser hereby agrees to defend, indemnify and hold harmless each of the third
party operators and owners of the Assets and Seller Indemnified Parties from and
against any and all Losses arising out of, resulting from or relating to any
field visit, environmental property assessment, or other due diligence activity
conducted by Purchaser or any Purchaser’s Representative with

25



--------------------------------------------------------------------------------




respect to the Assets, even if such Losses arise out of or result from, solely
or in part, the sole, active, passive, concurrent or comparative negligence,
strict liability or other fault or violation of Law of or by any such third
party operator or owner or Seller Indemnified Party, excepting only Losses
actually resulting on the account of the gross negligence or willful misconduct
of such person.
Section 4.5    Exclusive Remedy.
Subject to the limitations contained therein, Section 4.3 shall be the exclusive
right and remedy of Purchaser with respect to any Environmental Defect.
Purchaser hereby waives any claims of cost recovery or contribution from Seller
or its Affiliates related to the Assets under any Environmental Law or other
cause of action.
ARTICLE 5    
REPRESENTATIONS AND WARRANTIES OF SELLER
Section 5.1    Generally.
(a)    Any representation or warranty qualified “to the knowledge of Seller” or
“to Seller’s knowledge” or with any similar knowledge qualification is limited
to matters within the actual knowledge of the officers of Seller or its
Affiliates and those employees of Seller or any of its Affiliates who have
responsibility for the Assets and who have the following titles: President and
Chief Executive Officer; Vice President of Land; Land Manager; and Chief
Technical Officer. “Actual knowledge” for purposes of this Agreement means
information actually personally known by such Persons.
(b)    Inclusion of a matter on a Schedule in relation to a representation or
warranty which addresses matters having a Material Adverse Effect shall not be
deemed an indication that such matter does, or may, have a Material Adverse
Effect. Likewise, the inclusion of a matter on a Schedule in relation to a
representation or warranty shall not be deemed an indication that such matter
necessarily would, or may, breach such representation or warranty absent its
inclusion on such Schedule. Matters may be disclosed on a Schedule to this
Agreement for purposes of information only.
(c)    Subject to the foregoing provisions of this Section 5.1, the disclaimers
and waivers contained in Section 11.8, Section 11.9, and Section 11.10 and the
other terms and conditions of this Agreement, Seller represents and warrants to
Purchaser the matters set out in the remainder of this Article 5.
Section 5.2    Existence and Qualification.
Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Texas and is duly qualified to do
business as a foreign corporation where the Assets are located, except where the
failure to so qualify would not have a Material Adverse Effect.

26



--------------------------------------------------------------------------------




Section 5.3    Power.
Seller has the power and authority to enter into and perform this Agreement and
consummate the transactions contemplated by this Agreement.
Section 5.4    Authorization and Enforceability.
The execution, delivery and performance of this Agreement, and the performance
of the transactions contemplated hereby, have been duly and validly authorized
by all necessary limited liability company action on the part of Seller. This
Agreement has been duly executed and delivered by Seller (and all documents
required hereunder to be executed and delivered by Seller at Closing will be
duly executed and delivered by Seller) and this Agreement constitutes, and at
the Closing such documents will constitute, the valid and binding obligations of
Seller, enforceable against Seller in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).
Section 5.5    No Conflicts.
Subject to the giving of all notices to third parties and the receipt of all
consents, approvals and waivers from third parties in connection with the
transactions contemplated hereby, the execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
herein will not (i) conflict with or result in a breach of any provisions of the
organizational documents of Seller, (ii) result in a default or the creation of
any encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any Lease,
Contract, note, bond, mortgage, indenture, license or other material agreement
to which any Seller is a party or by which any Seller or the Assets may be bound
or (iii) violate any material Laws applicable to any Seller or any of the
Assets.
Section 5.6    Liability for Brokers’ Fees.
Purchaser shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Seller or its Affiliates,
for brokerage fees, finder’s fees, agent’s commissions or other similar forms of
compensation in connection with this Agreement or any agreement or transaction
contemplated hereby.
Section 5.7    Litigation.
With respect to the Assets and Seller’s or any of its Affiliates’ ownership,
operation, development, maintenance, or use of any of the Assets, except as set
forth in Schedule 5.7: (i) no proceeding, arbitration, action, suit, pending
settlement, or other legal proceeding of any kind or nature before or by any
Governmental Body (each, a “Proceeding,” and collectively “Proceedings”)
(including any take-or-pay claims) to which Seller or any of its Affiliates is a
party and which relates to the Assets is pending or, to Seller’s knowledge,
threatened against Seller or any of its Affiliates; (ii) to Seller’s knowledge,
no Proceeding or investigation to which Seller is not a party which relates to
the Assets is pending or threatened; and (iii) no notice in writing from any
third party (including

27



--------------------------------------------------------------------------------




any Governmental Body) has been received by Seller or any of its Affiliates
threatening any Proceeding relating to the Assets which could have a Material
Adverse Effect (excluding any notices relating to any Environmental Liabilities
or Environmental Law to the extent reflected in Section 5.21 or Schedule 5.21).
Section 5.8    Taxes and Assessments.
For all periods prior to Closing, except as disclosed in Schedule 5.8, Seller
has filed all tax returns required to be filed by any Governmental Body and all
ad valorem, property, production, severance and similar taxes and assessments
(including penalties and interest) based on or measured by the ownership of the
Assets, the production of Hydrocarbons or the receipt of proceeds therefrom that
have become due and payable before the Closing have been properly paid, other
than taxes which are being contested in good faith. Except as disclosed in
Schedule 5.8, the Parties with respect to all unit operating agreements, joint
operating agreements, and similar agreements governing operation of the
Properties have elected to be excluded from the application of Subchapter K of
the Code. Except as disclosed on Schedule 5.8, the Parties with respect to all
unit operating agreements, joint operating agreements, and similar agreements
that have not elected to be excluded from the application of Subchapter K of the
Code have made the Section 754 election to adjust basis in accordance with
Section 743.
Section 5.9    Condemnation.
To Seller’s knowledge, there is no actual or threatened taking (whether
permanent, temporary, whole or partial) of any part of the Properties by reason
of condemnation or the threat of condemnation.
Section 5.10    Contracts.
Except as disclosed on Schedule 5.10, to the knowledge of Seller, Seller has
paid its share of all costs (including all Property Costs) payable by it under
the Contracts. Seller is in compliance and, to Seller’s knowledge, all
counterparties are in compliance under all Contracts, except as disclosed on
Schedule 5.10 and except for such non-compliance as would not, individually or
in the aggregate, have a Material Adverse Effect. To Seller’s knowledge,
Schedule 5.10 sets forth all agreement(s) or contracts (i) for the sale,
exchange, or other disposition of Hydrocarbons produced from or attributable to
Seller’s interest in the Assets that is not cancelable without penalty or other
material payment without first providing more than 60 days prior written notice
and (ii) that could reasonably be expected to result in aggregate payments by
Seller or aggregate revenues to Seller, of more than $200,000.00 (net to the
interest of Seller) during the current or any subsequent fiscal year (based
solely on the terms thereof and without regard to any expected increase in
volumes or revenues).
Section 5.11    Payments for Hydrocarbon Production.
Except as set forth on Schedule 5.11, to the knowledge of Seller (a) all
material rentals, royalties, excess royalty, overriding royalty interests,
Hydrocarbon production payments, and other payments due and payable by Seller to
lessors, overriding royalty holders and other interest owners under or with
respect to the Assets and the Hydrocarbons produced therefrom or attributable
thereto,

28



--------------------------------------------------------------------------------




have been paid, and (b) Seller is not obligated under any contract or agreement
for the sale of gas from the Assets containing a take-or-pay, advance payment,
prepayment, or similar provision, or under any gathering, transmission, or any
other contract or agreement with respect to any of the Assets to gather,
deliver, process, or transport any gas without then or thereafter receiving full
payment therefor.
Section 5.12    Governmental Authorizations.
To Seller’s knowledge, except as disclosed on Schedule 5.12, Seller has obtained
and is maintaining all material federal, state and local governmental licenses,
permits, franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents, rights, privileges and applications therefor (the
“Governmental Authorizations”) that are presently necessary or required for the
ownership and operation of the Seller Operated Assets as currently owned and
operated (excluding Governmental Authorizations required by Environmental Law).
To Seller’s knowledge, except as disclosed in Schedule 5.7 or Schedule 5.12, (i)
Seller has operated the Seller Operated Assets in all material respects in
accordance with the conditions and provisions of such Governmental
Authorizations, and (ii) no written notices of material violation have been
received by Seller, and no Proceedings are pending or, to Seller’s knowledge,
threatened in writing that might result in any material modification,
revocation, termination or suspension of any such Governmental Authorizations or
which would require any material corrective or remediation action by Seller.
Section 5.13    Outstanding Capital Commitments.
As of the date hereof, there are no outstanding AFEs or other commitments to
make capital expenditures which are binding on the Assets and which Seller
reasonably anticipates will individually require expenditures by the owner of
the Assets after the Effective Time in excess of $75,000 (net to Seller’s
interest excluding non-consent interests) other than those shown on Schedule
5.13.
Section 5.14    Imbalances.
To Seller’s knowledge, Schedule 5.14 accurately sets forth in all material
respects all of Seller’s Imbalances as of the respective dates set forth
therein, arising with respect to the Assets and, except as disclosed in Schedule
5.14, (i) no Person is entitled to receive any material portion of Seller’s
Hydrocarbons produced from the Assets or to receive material cash or other
payments to “balance” any disproportionate allocation of Hydrocarbons produced
from the Assets under any operating agreement, gas balancing or storage
agreement, gas processing or dehydration agreement, gas transportation
agreement, gas purchase agreement, or other agreements, whether similar or
dissimilar, and (ii) Seller is not obligated to deliver any material quantities
of gas or to pay any material penalties or other material amounts, in connection
with the violation of any of the terms of any gas contract or other agreement
with shippers with respect to the Assets.
Section 5.15    Bankruptcy.
There are no bankruptcy, reorganization, or receivership proceedings pending
against, or, to Seller’s knowledge, being contemplated by or threatened against
Seller.

29



--------------------------------------------------------------------------------




Section 5.16    Affiliated Contracts.
After Closing, the Assets will not be bound or burdened by any contractual
obligation to Seller or an Affiliate of Seller except pursuant to this
Agreement.
Section 5.17    Foreign Person.
Seller is not a “foreign person” within the meaning of Section 1445 of the Code.
Section 5.18    Preference Rights.
None of the Assets, or any portion thereof, is subject to any Preference Right
which may be applicable to the transactions contemplated by this Agreement,
except for Preference Rights as are set forth on Schedule 7.7.
Section 5.19    Transfer Requirements and Other Consents.
Except for (a) Transfer Requirements set forth in Schedule 7.7, (b) Customary
Post-Closing Consents, (c) consents under Contracts that are terminable upon not
greater than 90 days’ notice without payment of any fee or are otherwise
material, (d) compliance with any applicable requirements of the BOEM and (e)
compliance with any applicable requirements of the HSR Act, there are no other
consents required in connection with the transfer of the Assets or the
consummation of the transactions contemplated by this Agreement.
Section 5.20    No Violation of Laws.
To Seller’s knowledge, except as set forth on Schedule 5.20, Seller has not
violated applicable Laws with respect to the ownership or operation of any
Assets of which Seller is the operator, except where such violation would not
have a Material Adverse Effect. This Section 5.20 does not include any matters
with respect to Environmental Laws.
Section 5.21    Environmental.
To Seller’s knowledge with respect to Seller’s ownership and operation of the
Assets of which Seller is the operator, Seller has not violated, except as set
forth on Schedule 5.21 (a) any Environmental Law or (b) any order, judgment,
injunction, ruling or decree of any court or other Governmental Body to which it
is a party or by which it is bound that relates to any Environmental Law.
Further, there are no Claims relating to the existence of any Environmental
Liabilities affecting the Assets or arising out of Seller’s ownership and
operation of the Assets of which Seller is the operator, which could reasonably
be expected to have a Material Adverse Effect.
Section 5.22    Suspended Funds.
To Seller’s knowledge, Schedule 5.22 sets forth a list of all third party funds
currently being held in suspense or escrow by Seller as of the Effective Time
that are attributable to production from the Assets.

30



--------------------------------------------------------------------------------




Section 5.23    Non-Consent Operations.
As of the date of this Agreement, there are no outstanding non-consent elections
or ongoing non-consent operations with respect to the Assets, except as set
forth in Schedule 5.23.
Section 5.24    BOEM or BSEE Incidents of Non-Compliance and Suspensions.
To Seller’s knowledge, as of the date of this Agreement, there are no
outstanding suspensions of operations or suspensions of production pertaining to
the Assets that are awaiting approval by a Governmental Body other than those
set forth on Schedule 5.24 and there are no outstanding unresolved incidents of
non-compliance issued by any Governmental Body with respect to any Asset except
to the extent set forth on Schedule 5.24.
Section 5.25    Casualty Losses.
Since the Effective Time, there have been no casualty or condemnation losses as
contemplated by the provisions of Section 3.5 estimated to exceed $200,000.00.
Section 5.26    Third Party Beneficiary.
The consummation of the transactions contemplated by this Agreement will not
provide any direct consideration or direct monetary benefit to the Persons
having managerial responsibilities with respect to Seller nor serve to limit or
reduce any liabilities of such Persons insofar as the Assets are concerned. It
is understood that this representation does not include any of Seller’s company
bonus plans nor any increase in the value of Seller (if any) that would inure to
the benefit of owners of Seller who may also have managerial responsibilities
with respect to Seller.
Section 5.27    Condition of Personal Property.
To Seller’s knowledge, except as set forth in Schedule 5.27, all Personal
Property constituting a part of the Assets are in a state of repair so as to be
adequate for normal operations, except where such state of repair would not have
a Material Adverse Effect. Any Personal Property that is not necessary, in a
material respect, to operate the Assets shall be excluded from this
representation and warranty.
Section 5.28    Bonds, Letters of Credit, Guarantees and Other Securities.
Except as set forth on Schedule 5.28, and except as to any general or area-wide
bonding posted with the BOEM, there are no bonds, letters of credit, guarantees
or other security pertaining to the Assets that have been posted by Seller
and/or any of its Affiliates or by a third Person on its behalf for which, upon
Closing, Purchaser must replace or to which Purchaser will be bound or to which
the Assets will be subject (unless replacement is not required by BOEM due to
the financial condition of Purchaser).
Section 5.29    Idle Iron.
Schedule 5.29 reflects a copy of all written or electronic communication to and
from any Governmental Bodies since the Effective Time with respect to the so
called “idle iron” obligations

31



--------------------------------------------------------------------------------




pertaining to the Assets. From and after the Effective Date of this Agreement,
Seller will advise Purchaser of any further communications with any Governmental
Body with respect to idle iron obligations or directives pertaining to the
Assets.
Section 5.30    Seller’s Insurance Coverage.
Schedule 5.30 sets forth a summary of Seller’s insurance coverages and
associated Property Costs to the extent such Property Costs may serve as an
adjustment to the Purchase Price pursuant to the terms and provisions of Section
2.3.
ARTICLE 6    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Seller the following:
Section 6.1    Existence and Qualification.
Purchaser is duly organized, validly existing and in good standing under the
laws of the state of its formation; and Purchaser is duly qualified to do
business as a foreign limited liability company in every jurisdiction in which
it is required to qualify in order to conduct its business, except where the
failure to so qualify would not have a material adverse effect on Purchaser; and
Purchaser is or will be as of Closing duly qualified to do business as a foreign
limited liability company in the respective jurisdictions where the Assets are
located.
Section 6.2    Power.
Purchaser has the power and authority to enter into and perform this Agreement
and consummate the transactions contemplated by this Agreement.
Section 6.3    Authorization and Enforceability.
The execution, delivery and performance of this Agreement, and the performance
of the transaction contemplated hereby, have been duly and validly authorized by
all necessary limited liability company action on the part of Purchaser. This
Agreement has been duly executed and delivered by Purchaser (and all documents
required hereunder to be executed and delivered by Purchaser at Closing will be
duly executed and delivered by Purchaser) and this Agreement constitutes, and at
the Closing such documents will constitute, the valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their terms except
as such enforceability may be limited by applicable bankruptcy or other similar
laws affecting the rights and remedies of creditors generally as well as to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 6.4    No Conflicts.
The execution, delivery and performance by Purchaser of this Agreement and the
consummation of the transactions contemplated herein will not conflict with or
result in a breach of any provisions of the organizational or other governing
documents of Purchaser nor will it violate any Laws applicable to Purchaser or
any of its property.

32



--------------------------------------------------------------------------------




Section 6.5    Liability for Brokers’ Fees.
Seller shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Purchaser or its
Affiliates, for brokerage fees, finder’s fees, agent’s commissions or other
similar forms of compensation in connection with this Agreement or any agreement
or transaction contemplated hereby.
Section 6.6    Litigation.
There are no Proceedings pending, or to the actual knowledge of Purchaser,
threatened in writing before any Governmental Body against Purchaser or any
Affiliate of Purchaser which are reasonably likely to materially impair
Purchaser’s ability to perform its obligations under this Agreement.
Section 6.7    Financing.
Purchaser has, or prior to the Closing Date will have, sufficient cash (in
United States dollars) to enable it to pay the Closing Payment to Seller at the
Closing and to otherwise satisfy its obligations under this Agreement.
Section 6.8    Limitation.
Except for the representations and warranties expressly made by Seller in
Article 5 of this Agreement, in the Conveyances or confirmed in any certificate
furnished or to be furnished to Purchaser pursuant to this Agreement, Purchaser
represents and acknowledges that (i) there are no representations or warranties,
express, statutory or implied, as to the Assets or prospects thereof, and (ii)
Purchaser has not relied upon any oral or written information provided by
Seller. Without limiting the generality of the foregoing, subject to Section 5.7
and Section 5.21, Purchaser represents and acknowledges that Seller has not made
and will make no representation or warranty regarding any matter or circumstance
relating to Environmental Laws, Environmental Liabilities, the release of
materials into the environment or protection of human health, safety, natural
resources or the environment or any other environmental condition of the Assets.
Section 6.9    SEC Disclosure.
Purchaser is acquiring the Assets for its own account for use in its trade or
business, and not with a view toward or for sale associated with any
distribution thereof, nor with any present intention of making a distribution
thereof within the meaning of the Securities Act of 1933, as amended, and
applicable state securities laws.
Section 6.10    Bankruptcy.
There are no bankruptcy, reorganization or receivership proceedings pending
against, being contemplated by, or, to Purchaser’s knowledge, threatened against
Purchaser.

33



--------------------------------------------------------------------------------




Section 6.11    Qualification.
Purchaser is now, and hereafter shall continue to be, qualified to own and
assume operatorship of federal and state oil, gas and mineral leases in all
jurisdictions where the Assets to be transferred to it are located, and the
consummation of the transactions contemplated in this Agreement will not cause
Purchaser to be disqualified as such an owner or operator. To the extent
required by the applicable Law, as of the Closing, Purchaser currently has, and
will continue to maintain, lease bonds, area-wide bonds or any other surety
bonds as may be required by, and in accordance with, such state or federal
regulations governing the ownership and operation of such leases.
Section 6.12    Consents.
Except for Customary Post-Closing Consents and compliance with any applicable
requirements under the HSR Act, there are no consents or other restrictions on
assignment that any Purchaser is obligated to obtain or furnish, including, but
not limited to, requirements for consents from third parties to any assignment
(in each case) that would be applicable in connection with the consummation of
the transactions contemplated by this Agreement by Purchaser.
Section 6.13    Independent Evaluation.
Purchaser is sophisticated in the evaluation, purchase, ownership and operation
of oil and gas properties and related facilities. In making its decision to
enter into this Agreement and to consummate the transactions contemplated
herein, except for the representations and warranties expressly made by Seller
in Article 5 of this Agreement, in the Conveyances or confirmed in any
certificate furnished or to be furnished to Purchaser pursuant to this
Agreement, Purchaser (a) has relied or shall rely solely on its own independent
investigation and evaluation of the Assets and the advice of its own legal, tax,
economic, insurance, environmental, engineering, geological and geophysical
advisors and the express provisions of this Agreement and not on any comments,
statements, projections or other materials made or given by any representatives
or consultants or advisors engaged by Seller and (b) has satisfied or shall
satisfy itself through its own due diligence as to the environmental and
physical condition and state of repair of and contractual arrangements and other
matters affecting the Assets. Purchaser has no knowledge of any fact that
results in the breach of any representation, warranty or covenant of Seller
given hereunder.
Section 6.14    NORM, Wastes and Other Substances.
Purchaser acknowledges that the Assets have been used for exploration,
development and production of oil and gas and that there may be petroleum,
produced water, wastes or other substances or materials located in, on or under
the Assets or associated with the Assets. Equipment and sites included in the
Assets may contain asbestos, NORM or other Hazardous Substances. NORM may affix
or attach itself to the inside of wells, materials and equipment as scale or in
other forms. The wells, materials and equipment located on the Assets or
included in the Assets may contain NORM and other wastes or Hazardous
Substances. NORM containing material and/or other wastes or Hazardous Substances
may have come in contact with various environmental media, including without
limitation, water, soils or sediment. Special procedures may be required for the
assessment,

34



--------------------------------------------------------------------------------




remediation, removal, transportation or disposal of environmental media, wastes,
asbestos, NORM and Hazardous Substances from the Assets.
ARTICLE 7    
COVENANTS OF THE PARTIES
Section 7.1    HSR Act.
If applicable, within five Business Days following the execution by Purchaser
and Seller of this Agreement, Purchaser and Seller will each prepare and
simultaneously file with the DOJ and the FTC, as applicable, the notification
and report form required for the transactions contemplated by this Agreement by
the HSR Act, and request early termination of the waiting period thereunder.
Purchaser and Seller agree to respond promptly to any inquiries from the DOJ or
the FTC concerning such filings and to comply in all material respects with the
filing requirements of the HSR Act. Purchaser and Seller shall cooperate with
each other and, subject to the terms of the Confidentiality Agreement, shall
promptly furnish all information to the other Party that is necessary in
connection with Purchaser’s and Seller’s compliance with the HSR Act. Purchaser
and Seller shall keep each other fully advised with respect to any requests from
or communications with the DOJ or FTC concerning such filings and shall consult
with each other with respect to all responses thereto. Each of Seller and
Purchaser shall use its reasonable efforts to take all actions reasonably
necessary and appropriate in connection with any HSR Act filing to consummate
the transactions contemplated hereby.
Section 7.2    Government Reviews.
Seller and Purchaser shall in a timely manner (a) make all required filings, if
any, with and prepare applications to and conduct negotiations with, each
Governmental Body as to which such filings, applications or negotiations are
necessary or appropriate in the consummation of the transactions contemplated
hereby and (b) provide such information as each may reasonably request to make
such filings, prepare such applications and conduct such negotiations. Each
Party shall cooperate with and use all commercially reasonable efforts to assist
the other with respect to such filings, applications and negotiations.
Section 7.3    Breaches.
If any of Purchaser’s or Seller’s representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser’s or Seller’s
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such breach of representation, warranty, covenant or agreement shall (if
curable) be cured by the Closing, then such breach shall be considered not to
have occurred for all purposes of this Agreement.
Section 7.4    Letters-in-Lieu; Assignments; Operatorship.
(a)    Seller will execute on the Closing Date letters in lieu of division and
transfer orders relating to the Assets, on forms prepared by Seller and
reasonably satisfactory to Purchaser, to reflect the transaction contemplated
hereby.

35



--------------------------------------------------------------------------------




(b)    Seller will prepare and execute, and Purchaser will execute, on the
Closing Date, all assignments necessary to convey to Purchaser all of the Leases
and other Assets in the form(s) as prescribed by the applicable Governmental
Body and otherwise acceptable to Purchaser and Seller.
(c)    Seller makes no representations or warranties to Purchaser as to
transferability or assignability of operatorship of any Seller Operated Assets.
Rights and obligations associated with operatorship of such Properties are
governed by operating and similar agreements covering the Properties and will be
determined in accordance with the terms of such agreements. However, Seller will
assist Purchaser in Purchaser’s efforts to succeed Seller as operator of any
Wells and Units included in the Assets including by voting for Purchaser to
succeed Seller. Purchaser shall, promptly following Closing, file all
appropriate forms and declarations or bonds with federal and state agencies
relative to its assumption of operatorship. For all Seller Operated Assets,
Seller shall execute and deliver to Purchaser, and Purchaser shall promptly file
the appropriate forms with the applicable regulatory agency transferring
operatorship of such Assets to Purchaser.
Section 7.5    Public Announcements.
Until the Closing, neither Seller nor Purchaser shall make any press release or
other public announcement regarding the existence of this Agreement, the
contents hereof or the transactions contemplated hereby without the prior
written consent of the others; provided, however, the foregoing shall not
restrict disclosures by Purchaser or Seller which are required by applicable
securities or other laws or regulations or the applicable rules of any stock
exchange having jurisdiction over the disclosing Party or its Affiliates. At or
after Closing, the content of any press release or public announcement first
announcing the consummation of this transaction shall be subject to the prior
review and reasonable approval of Seller and Purchaser; provided, however, the
foregoing shall not restrict disclosures by Purchaser or Seller which are
required by applicable securities or other laws or regulations or the applicable
rules of any stock exchange having jurisdiction over the disclosing Party or its
Affiliates.
Section 7.6    Operation of Business.
Except as set forth on Schedule 7.6, until the Closing, Seller (i) will not,
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, commit to any operation, or series of related operations
thereon, reasonably anticipated to require future capital expenditures by
Purchaser as owner of the Assets in excess of $75,000 (net to Seller’s interest
excluding non-consent interests), or make any capital expenditures in respect of
the Assets in excess of $75,000 (net to Seller’s interest excluding non-consent
interests), or terminate, materially amend, execute or extend any material
Contracts affecting the Assets, (ii) will use commercially reasonable efforts to
maintain insurance coverage on the Assets presently furnished by nonaffiliated
third parties in the amounts and of the types presently in force, (iii) will use
commercially reasonable efforts to maintain in full force and effect all Leases
and Easements, (iv) will maintain all material governmental permits and
approvals affecting the Assets, (v) will not transfer, farmout, sell, encumber
or otherwise dispose of any Assets, except for (A) sales and dispositions of
Hydrocarbon production in the ordinary course of business consistent with past
practices or (B) transfers, farmouts, encumbrances or other dispositions of
Assets, in one or more transactions, not exceeding $75,000 (net to Seller’s
interest) of consideration (in any form), in the aggregate, (vi) will consult
with

36



--------------------------------------------------------------------------------




Purchaser prior to agreeing to conduct any repairs or work after the date of
this Agreement in order to remedy any violation of Laws, including Environmental
Laws, or associated with any activities to respond to incidents of
non-compliance, and provide reasonable advance notice to Purchaser in order that
Purchaser may be present to observe such repair or work activities, and (vii)
will not commit to do any of the foregoing. Purchaser’s approval of any action
restricted by this Section 7.6 shall be considered granted within ten (10) days
(unless a shorter time is reasonably required by the circumstances and such
shorter time is specified in Seller’s written notice) of Seller’s written notice
to Purchaser requesting such consent unless Purchaser notifies Seller to the
contrary in writing during that period. In the event of an emergency, Seller may
take such action as a prudent operator would take and shall notify Purchaser of
such action promptly thereafter.
Purchaser acknowledges that Seller may own an undivided interest in certain of
the Assets, and Purchaser agrees that the acts or omissions of the other working
interest owners who are not affiliated with Seller shall not constitute a
violation of the provisions of this Section 7.6 nor shall any action required by
a vote of working interest owners constitute such a violation so long as Seller
has voted its interest in a manner consistent with the provisions of this
Section 7.6.
Section 7.7    Preference Rights and Transfer Requirements.
(a)    The transactions contemplated by this Agreement are expressly subject to
all validly existing and applicable Preference Rights and Transfer Requirements.
Within three (3) Business Days after the Initial Closing, Seller shall initiate
all procedures which are reasonably required to comply with or obtain the waiver
of all Preference Rights and Transfer Requirements set forth in Schedule 7.7
with respect to the transactions contemplated by this Agreement. Seller shall
use its commercially reasonable efforts to obtain all applicable consents and to
obtain waivers of applicable Preference Rights; provided, however, neither
Seller nor Purchaser shall be obligated to pay any consideration to (or incur
any cost or expense for the benefit of) the holder of any Preference Right or
Transfer Requirement in order to obtain the waiver thereof or compliance
therewith.
(b)    If the holder of a Preference Right timely elects prior to the Delayed
Closing(s) to purchase that portion of an Asset that is subject to a Preference
Right (a “Preference Property”) in accordance with the terms of such Preference
Right, and Seller receives written notice of such election prior to the Delayed
Closing(s), such Preference Property will be eliminated from the Assets to the
extent not transferred to Purchaser at the Initial Closing and the Purchase
Price shall be reduced by the Allocated Value of the Preference Property.
(c)    If:
(i)
a third party brings any suit, action or other proceeding prior to the Delayed
Closing(s) seeking to restrain, enjoin or otherwise prohibit the consummation of
the transactions contemplated hereby in connection with a claim to enforce a
Preference Right; or

(ii)
an Asset is subject to a Transfer Requirement identified on Schedule 7.7, and
such Transfer Requirement is not waived, complied with or otherwise satisfied
prior to the Closing Date for the Delayed Closing(s);


37



--------------------------------------------------------------------------------




Seller and Purchaser shall mutually determine whether to (x) extend the Closing
Date for the Delayed Closing(s) for up to fifteen (15) days to attempt to
address such suit or Transfer Requirement, (y) proceed to the Delayed Closing(s)
regardless of (i) or (ii), or (z) have Seller retain the Asset or portion
thereof affected by such Preference Right or Transfer Requirement (a “Retained
Asset”) from the Assets to be transferred and conveyed to Purchaser at the
Delayed Closing(s). In the event the Parties elect (z) the Purchase Price to be
paid at the Delayed Closing(s) shall be reduced by the Allocated Value of such
Retained Asset pursuant to Section 7.7(b). Any Retained Asset so held back at
the originally scheduled Delayed Closing(s) will be conveyed to Purchaser at a
delayed Closing (which shall become the new Closing Date for the Delayed
Closing(s) with respect to such Retained Asset) within ten (10) days following
the date on which the suit, action or other proceeding, if any, referenced in
clause (i) above is settled or a judgment is rendered (and no longer subject to
appeal) permitting transfer of the Retained Asset to Purchaser pursuant to this
Agreement and Seller obtains, complies with, obtains a waiver of or notice of
election not to exercise or otherwise satisfies all remaining Preference Rights
and Transfer Requirements with respect to such Retained Asset as contemplated by
this Section (or if multiple Assets are Retained Assets, on a date mutually
agreed to by the Parties in order to consolidate, to the extent reasonably
possible, the number of Closings). At a delayed Closing provided for above,
Purchaser shall pay Seller a purchase price equal to the amount by which the
Purchase Price was reduced on account of the holding back of such Retained Asset
(as adjusted pursuant to Section 2.3 through the new Closing Date therefor);
provided, however, if all such Preference Rights and Transfer Requirements with
respect to any Retained Asset so held back at the Initial Closing are not
obtained, complied with, waived or otherwise satisfied as contemplated by this
Section within one hundred eighty (180) days after the Initial Closing has
occurred with respect to any Asset, then such Retained Asset shall be eliminated
from the Assets and shall become an Excluded Asset. If Seller and Purchaser are
unable to agree upon (x), (y), or (z), the provisions of (z) shall govern.
Section 7.8    Tax Matters.
Subject to the provisions of Section 12.3, from and after Closing, Purchaser
shall be responsible for its proportionate share of all Taxes related to the
Assets (other than ad valorem, property, severance, Hydrocarbon production and
similar Taxes based upon or measured by the ownership or operation of the Assets
or the production of Hydrocarbons therefrom, which are addressed in Section
1.4). Notwithstanding the foregoing, Seller shall handle payment to the
appropriate Governmental Body of all Taxes with respect to the Assets which are
required to be paid prior to Closing (and shall file all Tax Returns with
respect to such Taxes). If requested by Purchaser, Seller will assist Purchaser
with preparation of all ad valorem and property Tax Returns for periods during
which Seller owned the Properties (including any extensions requested). Seller
shall deliver to Purchaser within thirty (30) days of filing copies of all Tax
Returns to be filed by Seller relating to the Assets and any supporting
documentation to be provided by Seller to Governmental Bodies for Purchaser’s
approval, which shall not be unreasonably withheld, excluding Tax Returns
related to income tax, franchise tax, or other similar taxes. Purchaser shall
file all Tax Returns covering Taxes treated as Property Costs that are required
to be filed after the Closing Date unless covered above.

38



--------------------------------------------------------------------------------




Purchaser and Seller shall cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with the filing of any Tax Return
and any audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other Party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Each of Purchaser and Seller agrees (a) to
retain all books and records with respect to Tax matters and the allocation of
Purchase Price provided for in Section 2.5 pertinent to the acquired Assets
relating to any taxable period beginning before the Closing Date until the
expiration of the statute of limitations (and, to the extent notified by
Purchaser or Seller, any extensions thereof) of the respective taxable periods,
and to abide by all record retention agreements entered into with any Taxing
Authority, and (b) to give the other Party reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
other Party so requests, each Party shall allow the other Party the option of
taking possession of such books and records prior to their disposal. Purchaser
and Seller further agree, upon request, to use their commercially reasonable
efforts to obtain any certificate or other document from any Taxing Authority or
any other Person as may be necessary to mitigate, reduce or eliminate any Tax
that could be imposed with respect to the transactions contemplated.
Section 7.9    Further Assurances.
After Closing, Seller and Purchaser each agrees to take such further actions and
to execute, acknowledge and deliver all such further documents as are reasonably
requested by the other Party for carrying out the purposes of this Agreement or
of any document delivered pursuant to this Agreement.
Section 7.10    Insurance.
Effective as of the Closing Date, Purchaser shall cause insurance to be carried
and maintained with respect to the Assets in the amounts set forth on Section
4.1(g).
Section 7.11    No Solicitation of Transactions.
So long as Purchaser is not in default of this Agreement, Seller shall not,
directly or indirectly, through any officer, director, stockholder, employee,
agent, financial advisor, banker or other representative or Affiliate, or
otherwise, solicit, initiate, or encourage the submission of any proposal or
offer from any Person relating to any acquisition or purchase of all or any
material portion of the Assets or participate in any negotiations regarding, or
furnish to any other Person any information with respect to, or otherwise
cooperate in any way with, or assist or participate in, facilitate, or
encourage, any effort or attempt by any other Person to do or seek any of the
foregoing. Seller shall communicate as soon as reasonably practicable to
Purchaser the material terms of any such proposal (and the identity of the
Person making such proposal) which it may receive and, if such proposal is in
writing, Seller shall promptly deliver a copy of such proposal to Purchaser.
Seller agrees not to release any third party from, or waive any provision of,
any confidentiality agreement relating to the Assets to which Seller or any of
its Affiliates is a party. Seller immediately shall cease and

39



--------------------------------------------------------------------------------




cause to be terminated all existing discussions or negotiations with any parties
conducted heretofore with respect to any of the foregoing.
Section 7.12    Record Retention.
Purchaser, for a period of seven years following Closing, will (i) retain the
Records, (ii) provide Seller, its Affiliates and its and their officers,
employees and representatives with access to the Records (to the extent that
Seller has not retained the original or a copy) during normal business hours for
review and copying at Seller’s expense and upon reasonable notice, and (iii)
provide Seller, its Affiliates and its and their officers, employees and
representatives with access, during normal business hours, to materials received
or produced after Closing relating to any indemnity claims made under Section
11.3 and Section 11.4 of this Agreement for review and copying at Seller’s
expense; provided, however, that Purchaser shall not be required to grant access
to Seller or any of its representatives, consultants or advisors, to any Records
that are subject to an attorney/client or attorney work product privilege or
that would cause Purchaser to violate any obligation to any third party or
breach any restriction legally binding on Purchaser. Any such access shall be at
the sole cost and expense of Seller. Unless otherwise consented to in writing by
Seller, for a period of seven (7) years following the Closing Date, Purchaser
shall not and shall cause its Affiliates not to, destroy, alter or otherwise
dispose of the Records, or any portions thereof, without first giving at least
thirty (30) days prior written notice to Seller and offering to surrender to
Seller the Records or such portions thereof. If Purchaser shall desire to
dispose of or transfer any such Records or other materials upon or after the
expiration of such seven-year period, Purchaser shall, prior to any disposition,
give Seller notice and a reasonable opportunity at Seller’s expense to segregate
and remove or copy such Records or other materials as Seller may select.
Section 7.13    Bonds, Letters of Credit and Guarantees.
Purchaser acknowledges that none of the bonds, letters of credit and guarantees,
if any, posted by Seller or its Affiliates with Governmental Bodies or third
parties and relating to the Assets are transferable to Purchaser. Except to the
extent that Purchaser will, as of Closing, be covered by the bonds of the
operators of the applicable Assets or will be exempt from bonding requirements,
then on or before the Closing Date, Purchaser shall obtain, or cause to be
obtained in the name of Purchaser, replacements for all bonds (exclusive of
general or area-wide bonds in favor of a Governmental Body), letters of credit
and guarantees, to the extent such replacements are necessary to permit the
cancellation as of Closing of the bonds, letters of credit and guarantees posted
by Seller and/or its Affiliates with any Governmental Bodies. The provisions of
this Section 7.13 do not pertain to the Seller Bond which is governed by the
provisions of Section 7.16.
Section 7.14    Cure of Misrepresentations.
If any of the representations and warranties contained in Article 5 or Article 6
hereof are determined (whether by notice from a Party or otherwise) to have been
untrue or incorrect as of the date of this Agreement, then any cure of such
untrue or incorrect representation and warranty shall be at the expense of the
Party that made such representation and warranty.

40



--------------------------------------------------------------------------------




Section 7.15    Cooperation with Respect to Seller Retained Litigation, Etc.
Purchaser agrees to use reasonable efforts to cooperate with Seller in
connection with Seller’s defense and other actions relating to or arising out of
the litigation and claims set forth on Schedule 5.7. Purchaser agrees to make
available Purchaser’s employees engaged in, or having information about, the
ownership and operation of the Assets, for the purposes of providing testimony,
depositions, information and other related activities relating to such
litigation and claims. Additionally, Purchaser agrees to use reasonable efforts
to cooperate with Seller in connection with any third party audits pertaining to
pre-Effective Time matters.
Section 7.16    Plugging, Abandonment, Decommissioning and Other Costs.
In addition to its other obligations under this Agreement, Purchaser shall
comply with all Laws, Leases, Contracts (including all joint and unit operating
agreements) and prevailing industry standards relating to (i) the plugging,
abandonment and/or replugging of all Wells, including inactive Wells or
temporarily abandoned Wells, included in the Assets, (ii) the dismantling or
decommissioning and removal of any Equipment and other Assets of whatever kind
related to or associated with operations and activities conducted by whomever on
the Properties or otherwise, pursuant to the Leases or Contracts and (iii) the
clean up, restoration and/or remediation of the property covered by the Leases
or related to the Assets (collectively, the “P&A Obligations”).
Reference is hereby made for all purposes to that certain Purchase and Sale
Agreement, dated August 5, 2010, executed by and between Nippon Oil Exploration
U.S.A. Limited, now known as JX Nippon Oil Exploration (U.S.A.) Limited
(“Nippon”), as seller, and Black Elk Energy Offshore Operations, LLC, as buyer,
as amended by Amendment to Purchase and Sale Agreement, executed between those
parties dated September 30, 2010 (“Nippon/Black Elk PSA”). Seller acquired the
Assets from Nippon, among numerous other oil and gas properties, pursuant to the
Nippon/Black Elk PSA and in connection with such acquisition, Seller delivered
to Nippon Bond No. 105375540, dated September 29, 2010, executed by Seller, as
Principal, Travelers Casualty and Surety Company of America, as Surety, and
Nippon, as Obligee, providing for the penal sum of $20,027,000.00, in order to
secure all of Seller’s P&A Obligations with respect to the Assets (“Seller
Bond”).
On or before the Initial Closing, Purchaser will make all arrangements necessary
in order to obtain a replacement performance bond in favor of Nippon, as
obligee, pursuant and subject to the specific terms and provisions set forth in
the Seller Bond, and providing for a penal sum in an amount that is up to but
does not exceed $22,400,000.00 (the “Replacement Bond”) as set forth in Exhibit
D, in order that Nippon will grant an unconditional release of the Seller Bond
as expressly provided for therein. In this connection, Seller and Purchaser
agree to work cooperatively with Nippon (i) in order to facilitate the
substitution of the Replacement Bond for the Seller Bond and, to the extent
required by Nippon or Seller, Purchaser will enter into a mutually acceptable
written agreement with Nippon providing for Purchaser’s assumption of Seller’s
P&A Obligations with respect to the Assets acquired by Purchaser including, with
particularity, those P&A Obligations set forth in Section 6.4 of the
Nippon/Black Elk PSA, and (ii) to seek a release of Seller’s obligations under
Section 6.4 of the Nippon/Black Elk PSA to obtain future P&A Reports (as defined
in the

41



--------------------------------------------------------------------------------




Nippon/Black Elk PSA) or to provide future Seller Bonds and/or Supplemental
Bonds (each as defined in the Nippon/Black Elk PSA), with respect to those
Assets acquired by Purchaser.
ARTICLE 8    
CONDITIONS TO CLOSING
Section 8.1    Conditions of Seller to Closing.
The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the satisfaction or waiver by
Seller on or prior to Closing of each of the following conditions:
(a)    Each of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties of Purchaser that are qualified by materiality,
which shall be true and correct in all respects) as of the Closing Date as
though made on and as of the Closing Date, except to the extent that any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects (other than those representations and warranties of Purchaser that are
qualified by materiality, which shall be true and correct in all respects) as of
such specified date;
(b)    Purchaser shall have performed and observed, in all material respects,
all covenants and agreements to be performed or observed by it under this
Agreement prior to or on the Closing Date;
(c)    Subject to the provisions of Section 7.7, no Proceeding by a third party
(including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement
shall be pending before any Governmental Body and no order, writ, injunction or
decree shall have been entered and be in effect by any court or any Governmental
Body of competent jurisdiction, and no statute, rule, regulation or other
requirement shall have been promulgated or enacted and be in effect, that on a
temporary or permanent basis restrains, enjoins or invalidates the transactions
contemplated hereby;
(d)    Purchaser shall have delivered (or be ready, willing and able to
immediately deliver) to Seller duly executed counterparts of the Conveyances and
all other documents and certificates to be delivered by Purchaser under Section
9.3 and shall have performed (or be ready, willing and able to immediately
perform) the other obligations required to be performed by it under Section 9.3
(including, without limitation, delivery of the Closing Payment); and
(e)    The sum of all Title Defects shall be less than fifteen percent (15%) of
the Purchase Price and the sum of all Environmental Defects shall be less than
fifteen percent (15%) of the Purchase Price.
(f)    The sum of all Losses from casualties to and takings of the Assets,
determined or asserted in accordance with this Agreement, shall be less than
fifteen percent (15%) of the Purchase Price;

42



--------------------------------------------------------------------------------




(g)    If applicable, the waiting period under the HSR Act applicable to the
consummation of the transactions contemplated hereby shall have expired, notice
of early termination shall have been received or a consent order issued by or
from applicable Governmental Bodies.
(h)    Purchaser shall have obtained, or caused to be obtained, in the name of
Purchaser, replacements for Seller’s and/or its Affiliates’ bonds, letters of
credit and guaranties, if any, to Governmental Bodies, to the extent required by
Section 7.13.
(i)    Purchaser shall have furnished (or be ready, willing, and able to
immediately furnish) Seller with certificates of insurance in amounts equal to
the amounts set forth in Section 4.1(g).
(j)    Seller shall have received a release of the Existing Mortgages and
related financing statements from its Existing Mortgagees with respect to the
Assets, on forms or instruments reasonably acceptable to Purchaser.
Section 8.2    Conditions of Purchaser to Closing.
The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject, at the option of Purchaser, to the satisfaction or waiver
by Purchaser on or prior to Closing of each of the following conditions:
(g)    Each of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties of Seller that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the Closing Date as though made on and as of the Closing Date, except to the
extent that any such representation or warranty is made as of a specified date,
in which case such representation or warranty shall have been true and correct
in all material respects (other than those representations and warranties of
Seller that are qualified by materiality or Material Adverse Effect, which shall
be true and correct in all respects) as of such specified date;
(h)    Seller shall have performed and observed, in all material respects, all
covenants and agreements to be performed or observed by it under this Agreement
prior to or on the Closing Date;
(i)    Subject to the provisions of Section 7.7, no Proceeding by a third party
(including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement
shall be pending before any Governmental Body and no order, writ, injunction or
decree shall have been entered and be in effect by any court or any Governmental
Body of competent jurisdiction, and no statute, rule, regulation or other
requirement shall have been promulgated or enacted and be in effect, that on a
temporary or permanent basis restrains, enjoins or invalidates the transactions
contemplated hereby;
(j)    Seller shall have delivered (or be ready, willing and able to immediately
deliver) to Purchaser duly executed counterparts of the Conveyances and all
other documents and certificates to be delivered by Seller under Section 9.2 and
shall have performed (or be ready, willing and able to immediately perform) the
other obligations required to be performed by it under Section 9.2;

43



--------------------------------------------------------------------------------




(k)    The sum of all Title Defects shall be less than fifteen percent (15%) of
the Purchase Price and the sum of all Environmental Defects shall be less than
fifteen percent (15%) of the Purchase Price;
(l)    The sum of all Losses from casualties to and takings of the Assets,
determined or asserted in accordance with this Agreement, shall be less than
fifteen percent (15%) of the Purchase Price;
(m)    If applicable, the waiting period under the HSR Act applicable to the
consummation of the transactions contemplated hereby shall have expired, notice
of early termination shall have been received or a consent order issued by or
from applicable Governmental Bodies;
(n)    Seller shall have received and furnished Purchaser with copies of a
release of the Existing Mortgages and related financing statements from its
Existing Mortgagees with respect to the Assets, executed on forms or instruments
reasonably acceptable to Purchaser; and
(o)    Purchaser has not received any information that reasonably suggests that
any of the Closing documents that require the approval of a Governmental Body
may not be readily approved due to reasons beyond the control of Purchaser.
ARTICLE 9    
CLOSING
Section 9.1    Time and Place of Closing.
(p)    Unless this Agreement shall have been terminated and the transactions
herein contemplated shall have been abandoned pursuant to Article 10 or any
other express termination provision set forth in this Agreement, subject to the
provisions of Section 7.7(c) and subject to the satisfaction or waiver of the
conditions set forth in Article 8 (other than conditions the fulfillment of
which by their nature is to occur at the completion of the transactions
contemplated by this Agreement (the “Closing”)), the initial Closing shall take
place at 12:00 a.m., local time, on November 15, 2013 (“Initial Closing”), at
Purchaser’s offices in Houston, Texas, unless another date, time or place is
mutually agreed to in writing by Purchaser and Seller. If any of the conditions
(other than conditions the fulfillment of which by their nature is to occur at
the Closing) set forth in Article 8 are not satisfied or waived at the time the
Closing is to occur pursuant to the foregoing sentence of this Section 9.1(a),
then subject to Article 10 the Closing shall occur on a date thereafter that is
the third Business Day after the satisfaction or waiver of all such conditions.
(q)    Notwithstanding anything to the contrary set forth in this Agreement, the
Assets to be conveyed by Seller to Purchaser at the Initial Closing will not
include the Deep Rights or Shallow Rights inasmuch as same comprise a Preference
Property. If all of the Preference Rights with respect to the Deep Rights or
Shallow Rights are waived or the time to exercise such Preference Rights has
expired without the holder electing to acquire the Deep Rights or Shallow
Rights, the Closing between Seller and Purchaser with respect to the Deep Rights
or Shallow Rights, as applicable, shall occur within four (4) Business Days
after Purchaser has been provided with written evidence of such waiver or after
the time to exercise the Preference Rights has expired, at 9:30 a.m., local

44



--------------------------------------------------------------------------------




time, at Purchaser’s offices in Houston, Texas, unless another date, time or
place is mutually agreed to in writing by Purchaser and Seller (the “Delayed
Closing(s)”). In the event the Preference Rights with respect to the Deep Rights
or Shallow Rights, or both, are timely elected, the provisions of Section 7.7(b)
shall apply.
(r)    The date on which the Closing occurs (either the Initial Closing or the
Delayed Closing(s) as provided for herein) is herein referred to as the “Closing
Date.”
Section 9.2    Obligations of Seller at Closing.
At the Closing, upon the terms and subject to the conditions of this Agreement,
Seller shall deliver or cause to be executed and delivered to Purchaser, or
perform or cause to be performed, the following (as provided elsewhere, the
Initial Closing will not include the Deep Rights or Shallow Rights and the
Delayed Closing(s) will not include any Assets, or portions thereof, conveyed at
the Initial Closing and, as such, the obligations set forth below will apply to
the Assets, or portions thereof, accordingly):
(d)    the Conveyances in sufficient multiple originals to allow recording in
all appropriate jurisdictions and offices, duly executed by Seller, together
with such other governmental forms as may be required by any Governmental Body
in order to approve the transfer of the ownership of the Assets and the transfer
of the operatorship of the Seller Operated Assets from Seller to Purchaser;
(e)    letters-in-lieu of transfer orders covering the Assets, duly executed by
Seller;
(f)    a certificate duly executed by an authorized corporate officer of Seller,
dated as of Closing, certifying on behalf of Seller that the conditions set
forth in Section 8.2(a) and Section 8.2(b) have been fulfilled;
(g)    the Preliminary Closing Statement;
(h)    an executed statement described in Treasury Regulation 1.1445-2(b)(2)
certifying that Seller is not a foreign person within the meaning of the Code;
(i)    releases of the Existing Mortgages; and
(j)    any other agreements, instruments and documents which are required or
contemplated by other terms of this Agreement to be executed and/or delivered at
Closing.
Section 9.3    Obligations of Purchaser at Closing.
At the Closing, upon the terms and subject to the conditions of this Agreement,
Purchaser shall deliver or cause to be executed and delivered to Seller, or
perform or caused to be performed, the following:
(a)    a wire transfer of the Closing Payment, in same-day funds;
(b)    the Conveyances, duly executed by Purchaser;

45



--------------------------------------------------------------------------------




(c)    the Replacement Bond subject, however, to a written agreement from Nippon
providing for the substitution of the Replacement Bond for the Seller Bond,
which agreement may occur before or after Closing;
(d)    letters-in-lieu of transfer orders covering the Assets, duly executed by
Purchaser;
(e)    a certificate by an authorized corporate officer of Purchaser, dated as
of Closing, certifying on behalf of Purchaser that the conditions set forth in
Section 8.1(a) and Section 8.1(b) have been fulfilled;
(f)    the Preliminary Closing Statement; and
(g)    Any other agreements, instruments and documents which are required by
other terms of this Agreement to be executed and/or delivered at Closing.
Section 9.4    Closing Adjustments and Closing Payment.
(a)    Not later than five (5) days prior to the Closing Date, Seller shall
prepare and deliver to Purchaser, based upon the best information available to
Seller, a preliminary settlement statement estimating the Adjusted Purchase
Price after giving effect to all adjustments listed in Section 2.3 together with
associated supporting documentation (the “Preliminary Closing Statement”). To
the extent available, actual numbers shall be used in preparing the Preliminary
Closing Statement; however, if actual numbers are not available Seller shall use
reasonable and good faith estimates, which estimates shall be adjusted to take
into account actual numbers in connection with the Final Closing Statement. The
estimate delivered in accordance with this Section 9.4(a) shall constitute the
dollar amount to be paid by Purchaser to Seller at the Closing (the “Closing
Payment”). Until one (1) day before the Closing Date, Purchaser shall have the
opportunity to review and discuss the Preliminary Closing Statement with Seller;
provided, however, if the Parties are unable to agree by that date, Seller’s
estimate shall be used to determine the adjustments in order for Closing to
occur, with final adjustments being set forth in the Final Closing Statement.
(b)    Between ninety (90) and one-hundred fifty (150) days from November 15,
2013, Seller shall prepare and deliver to Purchaser a statement (the “Final
Closing Statement”) setting forth the final calculation of the Agreed Purchase
Price and showing the calculation of each adjustment, based, to the extent
possible, on actual credits, charges, receipts and other items before and after
the Effective Time and taking into account all adjustments provided for in this
Agreement with respect to the Initial Closing and the Delayed Closing(s) (the
“Final Purchase Price”). At the request of Purchaser, Seller shall supply
Purchaser with documentation to support any credit, charge, receipt or other
item set forth in the Final Closing Statement in excess of $5,000.00. Seller
shall afford Purchaser and its representatives the opportunity to review such
statement and the supporting schedules, analyses, work papers, and other
underlying records or documentation as are reasonably necessary and appropriate
in Purchaser’s review of such statement. Each Party shall cooperate fully and
promptly with the other and their respective representatives in such examination
with respect to all reasonable requests related thereto. As soon as reasonably
practicable but not later than the 30th day following receipt of Seller’s
statement hereunder, Purchaser shall deliver to Seller a written report
containing any changes that Purchaser proposes be made to such statement. Seller
and

46



--------------------------------------------------------------------------------




Purchaser shall undertake to agree on the final statement of the Final Purchase
Price no later than one hundred eighty (180) days after the Closing Date (the
“Final Settlement Date”). Unless the Parties are unable to reach agreement on
the Final Closing Statement on or before the Final Settlement Date, then on the
Final Settlement Date, (x) Purchaser shall pay to Seller the amount by which the
Final Purchase Price exceeds the Closing Payment or (y) Seller shall pay to
Purchaser the amount by which the Closing Payment exceeds the Final Purchase
Price, as applicable (in either case, the “Final Adjustment”). Notwithstanding
anything to the contrary set forth in this Agreement, it is the intent of Seller
and Purchaser to have a single Final Adjustment covering the Closing Payment for
the Initial Closing and, if applicable, the Delayed Closing(s).
In the event that Seller and Purchaser cannot reach agreement by the Final
Settlement Date, either Party may refer the remaining matters in dispute to
Deloitte LP, or such other nationally-recognized independent accounting firm as
may be mutually accepted by Purchaser and Seller, for review and final
determination (the “Agreed Accounting Firm”). If issues are submitted to the
Agreed Accounting Firm for resolution, Seller and Purchaser shall each enter
into a customary engagement letter with the Agreed Accounting Firm at the time
the issues remaining in dispute are submitted to the Agreed Accounting Firm. The
Agreed Accounting Firm will be directed to (i) review the statement setting
forth Seller’s calculation of the Final Purchase Price and the records relating
thereto only with respect to items identified by Purchaser in its written report
containing changes to such statement that remain disputed immediately following
the Final Settlement Date and (ii) determine the final adjustments. Each Party
shall furnish the Agreed Accounting Firm such work papers and other records and
information relating to the objections in dispute as the Agreed Accounting Firm
may reasonably request and that are available to such Party or its Affiliates
(and such Persons’ independent public accountants). The Parties will, and will
cause their representatives to, cooperate and assist in the conduct of any
review by the Agreed Accounting Firm, including, but not limited to, making
available books, records and, as available, personnel as reasonably required.
The Agreed Accounting Firm shall conduct the arbitration proceedings in Houston,
Texas in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, to the extent such rules do not conflict with the terms
of this Section 9.4. The Agreed Accounting Firm’s determination shall be made
within thirty (30) days after submission of the matters in dispute and shall be
final and binding on both Parties, without right of appeal and such decision
shall constitute an arbitral award upon which a judgment may be entered by a
court having jurisdiction thereof. In determining the proper amount of any
adjustment to the Final Purchase Price, the Agreed Accounting Firm shall not
increase the Final Purchase Price more than the increase proposed by Seller nor
decrease the Final Purchase Price more than the decrease proposed by Purchaser,
as applicable, and may not award damages or penalties to either Party with
respect to any matter. Seller and Purchaser shall each bear its own legal fees
and other costs of presenting its case. Each Party shall bear one-half of the
costs and expenses of the accounting firm. Within ten (10) Business Days after
the date on which the Parties or the Agreed Accounting Firm, as applicable,
finally determines the disputed matters, (x) Purchaser shall pay to Seller the
amount by which the Final Purchase Price exceeds the Closing Payment or (y)
Seller shall pay to Purchaser the amount by which the Closing Payment exceeds
the Final Purchase Price, as applicable.
(c)    All payments made or to be made hereunder to Seller shall be by
electronic transfer of immediately available funds to the account of Seller as
may be specified by Seller in writing.

47



--------------------------------------------------------------------------------




All payments made or to be made hereunder to Purchaser shall be by electronic
transfer of immediately available funds to a bank and account specified by
Purchaser in writing to Seller.
(d)    The Parties acknowledge that it is not the intent of this Agreement that
either Party be deprived of material amounts of revenue or be burdened by
material amounts of expense until the final adjustment pursuant to Section
9.4(b).  If at any time after Closing either Party believes it is owed material
revenues or material expense reimbursement, which revenues and expense
reimbursement owed shall be netted against revenues and expenses due the other
Party, it may request payment from the other Party, not more frequently than
monthly, and such Party shall make payment of any undisputed amounts within a
commercially reasonable period of time not exceeding five (5) days.  For
purposes hereof, material shall mean an amount in excess of $1,000,000.
(e)    If one Party received monies belonging to the other, such amount shall
immediately be paid over to the proper Party. If an invoice or other evidence of
an obligation is received which is wholly or partially an obligation of the
other, then the Parties shall consult with each other, and each shall promptly
pay its portion of such obligation to the obligee.
ARTICLE 10    
TERMINATION
Section 10.1    Termination.
This Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing:
(k)    by mutual written consent of Seller and Purchaser;
(l)    by either Seller or Purchaser, if:
(ix)
the Delayed Closing(s) shall not have occurred on or before December 27, 2013
(the “Termination Date”); provided, however, that the right to terminate this
Agreement under this Section 10.1(b)(i) shall not be available (A) to Seller, if
any breach of this Agreement by Seller has been the principal cause of, or
resulted in, the failure of the Closing to occur on or before the Termination
Date or (B) to Purchaser, if any breach of this Agreement by Purchaser has been
the principal cause of, or resulted in, the failure of the Closing to occur on
or before the Termination Date; or

(x)
there shall be any Law that makes consummation of the transactions contemplated
hereby illegal or otherwise prohibited or a Governmental Body shall have issued
an order, decree, or ruling or taken any other action permanently restraining,
enjoining, or otherwise prohibiting the consummation of the transactions
contemplated hereby, and such order, decree, ruling, or other action shall have
become final and non appealable; or


48



--------------------------------------------------------------------------------




(xi)
the Allocated Value associated with the Title Defects exceeds, in the aggregate,
fifteen percent (15%) of the Purchase Price; or

(xii)
the Allocated Value associated with the Environmental Defects exceeds, in the
aggregate, fifteen percent (15%) of the Purchase Price; or

(xiii)
the sum of all Losses from casualties to and takings of the Assets exceeds
fifteen percent (15%) of the Purchase Price.

(m)    by Seller, if (i) any of the representations and warranties of Purchaser
contained in this Agreement shall not be true and correct in all material
respects (provided that any such representation or warranty that is already
qualified by a materiality standard or a Material Adverse Effect qualification
shall not be further qualified); or (ii) Purchaser shall have failed to fulfill
in any material respect any of its obligations under this Agreement; and, in the
case of each of clauses (i) and (ii), such misrepresentation, breach of
warranty, or failure, if curable, has not been cured within ten (10) days after
written notice thereof from Seller to Purchaser; provided that any cure period
shall not extend beyond the Termination Date and shall not extend the
Termination Date; or
(n)    by Purchaser, if (i) any of the representations and warranties of Seller
contained in this Agreement shall not be true and correct in all material
respects (provided that any such representation or warranty that is already
qualified by a materiality or Material Adverse Effect qualification shall not be
further qualified); or (ii) Seller shall have failed to fulfill in any material
respect any of its obligations under this Agreement, and, in the case of each of
clauses (i) and (ii), such misrepresentation, breach of warranty or failure, if
curable, has not been cured within ten (10) days after written notice thereof
from Purchaser to Seller; provided that any cure period shall not extend beyond
the Termination Date and shall not extend the Termination Date.
Section 10.2    Effect of Termination.
If this Agreement is terminated pursuant to Section 10.1, this Agreement shall
become void and of no further force or effect (except for the provisions of
Section 4.4, Section 5.6, Section 6.5, Section 7.5, Section 11.8, Section 11.9,
and Section 11.10 of this Agreement and this Article 10, the Section entitled
“Definitions,” and Article 12, all of which shall continue in full force and
effect). Notwithstanding the foregoing, nothing contained in this Section 10.2
shall relieve any Party from liability for Losses resulting from its breach of
this Agreement.
Section 10.3    Distribution of Deposit Upon Termination.
(f)    If Seller terminates this Agreement (i) because Purchaser has failed to
comply with any provision of Section 8.1(a), Section 8.1(b), Section 8.1(d),
Section 8.1(h), or Section 8.1(i); or (ii) as the result of any default or
breach by Purchaser of Purchaser’s obligations under Section 9.3; then the
Parties shall direct the escrow agent in writing to deliver the Deposit to
Seller, and Seller shall receive the Deposit as its sole and exclusive remedy as
liquidated damages, free of any claims by Purchaser or any other Person with
respect thereto. It is expressly stipulated by the Parties that the actual
amount of damages resulting from such a termination would be difficult if not
impossible to determine accurately because of the unique nature of this
Agreement, the unique

49



--------------------------------------------------------------------------------




nature of the Assets, the uncertainties of applicable commodity markets and
differences of opinion with respect to such matters, and that the liquidated
damages provided for herein are a reasonable estimate by the Parties of such
damages.
(g)    If this Agreement is terminated by either Party for any reason other than
the reasons set forth in Section 10.3(a), then the Parties shall direct the
escrow agent in writing to deliver the Deposit to Purchaser and Purchaser shall
receive the Deposit as Purchaser’s sole and exclusive remedy as liquidated
damages free of any claims by Seller or any other Person with respect thereto
after Purchaser has satisfied any remaining obligations hereunder.
(h)    Notwithstanding anything to the contrary in this Agreement, neither Party
shall be entitled to receive interest on the Deposit, whether the Deposit is
applied against the Purchase Price or delivered to Seller or Purchaser pursuant
to this Section 10.3.
ARTICLE 11    
POST-CLOSING OBLIGATIONS; INDEMNIFICATION;
LIMITATIONS; DISCLAIMERS AND WAIVERS
Section 11.1    Assumed Seller Obligations.
Subject to the indemnification by Seller under Section 11.3, on the Closing
Date, Purchaser shall assume and hereby agrees to fulfill, perform, pay and
discharge (or cause to be fulfilled, performed, paid or discharged) all of the
obligations and liabilities of Seller, known or unknown, with respect to the
Assets, REGARDLESS OF FAULT of Seller or any Seller Indemnified Person and
regardless of whether such obligations or liabilities arose prior to, on or
after the Effective Time, including but not limited to obligations to (a)
furnish makeup gas according to the terms of applicable gas sales, gathering or
transportation contracts, and to satisfy all other gas balancing obligations, if
any, (b) pay working interests, royalties, overriding royalties and other
interests held in suspense, (c) properly plug and abandon any and all wells
(including, without limitation, the Wells), including inactive wells or
temporarily abandoned wells, drilled on the Properties, as required by Law, (d)
replug any well, wellbore, or previously plugged well on the Properties to the
extent required by Governmental Body, (e) dismantle, salvage and remove any
equipment, structures, materials, platforms, flow lines, and property of
whatever kind related to or associated with operations and activities conducted
on the Properties, (f) clean up, restore and/or remediate the premises covered
by or related to the Assets in accordance with applicable agreements and Laws,
(g) pay all Property Costs, (h) perform all obligations applicable to or imposed
on the lessee, owner, or operator under the Leases or Contracts, or as required
by applicable Laws, and (i) otherwise perform any other P&A Obligations not set
forth above (all of said obligations and liabilities, subject to the exclusions
below, herein being referred to as the “Assumed Seller Obligations”); provided,
however, that the Assumed Seller Obligations shall not include, and Purchaser
shall have no obligation to assume, any obligations or liabilities of Seller to
the extent that they are (such excluded obligations and liabilities, the
“Excluded Seller Obligations”):
(i)
attributable to or arise out of the Excluded Assets;


50



--------------------------------------------------------------------------------




(ii)
attributable to or arising out of the actions, suits or proceedings, if any, set
forth on Schedule 5.7, except in so far as they are attributable to or relate to
the Assets for periods after the Effective Time; and

(iii)
attributable to obligations described in Section 11.3(a) or Section 11.3(b).

(iv)
attributable to the failure to pay or the improper payment of any production
proceeds attributable to the Assets prior to the Effective Time (including,
without limitation, lessor’s royalties, overriding royalties and payments to
working interest owners); or

(v)
attributable to damage to property owned by a third Person or for personal
injury, illness or death of any Person, arising out of operations or activities
pertaining to the Assets and attributable to the period prior to the Effective
Time, to the extent and only to the extent that a Claim is asserted with respect
to such matters within one (1) year from the Closing Date.

Section 11.2    Survival.
(i)    All representations and warranties of Seller and Purchaser contained
herein shall expire twelve (12) months after Closing Date; provided however,
that the representations and warranties contained in Section 5.2, Section 5.3,
Section 5.4, Section 5.5, Section 5.6, Section 5.7, Section 5.8, Section 6.2,
Section 6.3, Section 6.5, Section 6.9, and Section 6.13 (collectively, the
“Fundamental Representations”) shall survive until the expiration of the
applicable statute of limitations period. Upon the termination of a
representation or warranty in accordance with the foregoing, such representation
or warranty shall have no further force or effect for any purpose under this
Agreement. The covenants and other agreements of Seller and Purchaser set forth
in this Agreement shall survive the Closing Date until fully performed.
(j)    No Party hereto shall have any indemnification obligation based on breach
of a representation or warranty pursuant to this Article 11 or otherwise
hereunder unless it shall have received from the Party seeking indemnification a
written notice (a “Claim Notice”) of the existence of the claim for or in
respect of which indemnification is being sought hereunder on or before the
expiration of the applicable survival period set forth in Section 11.2(a). If an
Indemnified Party delivers a Claim Notice with respect to a representation or
warranty to an Indemnifying Party before the expiration of the applicable
survival period set forth in Section 11.2(a), then the applicable representation
or warranty shall survive until, but only for purposes of, the resolution of the
matter covered by such Claim Notice. A Claim Notice shall set forth with
reasonable specificity (1) the basis for such claim under this Agreement, and
the facts that otherwise form the basis of such claim and (2) to the extent
reasonably estimable, an estimate of the amount of such claim (which estimate
shall not be conclusive of the final amount of such claim) and an explanation of
the calculation of such estimate.

51



--------------------------------------------------------------------------------




Section 11.3    Indemnification by Seller.
From and after the Closing, subject to the terms and conditions of this Article
11 (including, without limitation, the survival and the timing requirement in
Section 11.2), Seller shall indemnify, defend and hold harmless Purchaser and
its directors, officers, employees, stockholders, members, agents, consultants,
advisors and other representatives (including legal counsel, accountants and
financial advisors) and Affiliates and the successors and permitted assigns of
this Agreement of Purchaser (collectively, the “Purchaser Indemnified Persons”)
from and against any and all Losses asserted against, resulting from, imposed
upon, or incurred or suffered by any Purchaser Indemnified Person to the extent
resulting from, arising out of or relating to:
(d)    any breach of any Fundamental Representation of Seller contained in this
Agreement or confirmed in any certificate furnished by or on behalf of Seller in
connection with this Agreement REGARDLESS OF FAULT and, subject to the
expiration of the applicable survival period, any breach of any other
representation and warranty of Seller REGARDLESS OF FAULT;
(e)    any breach or nonfulfillment of or failure to perform any covenant or
agreement of Seller contained in this Agreement REGARDLESS OF FAULT or confirmed
in any certificate furnished by or on behalf of Seller in connection with this
Agreement; and
(f)    any Excluded Seller Obligations REGARDLESS OF FAULT.
Section 11.4    Indemnification by Purchaser.
From and after the Closing, subject to the adjustments to the Purchase Price for
purposes of the Closing Statements contained in Section 2.3 and the terms and
conditions of this Article 11 (including, without limitation, the survival and
timing requirements of Section 11.2) and subject to and except for any Excluded
Seller Obligations, Purchaser shall indemnify, defend and hold harmless Seller,
Seller’s Affiliates, and each of their respective managers, general partners,
directors, officers, employees, agents, consultants, equity owners,
stockholders, advisors and other representatives (including legal counsel,
accountants and financial advisors), and Seller’s predecessors-in-interest (all
such persons referred to collectively as the “Seller Indemnified Persons”) from
and against any and all Losses, asserted against, resulting from, imposed upon,
or incurred or suffered by any Seller Indemnified Person, directly or
indirectly, to the extent resulting from, arising out of, or relating to:
(a)    any breach of any Fundamental Representation of Purchaser contained in
this Agreement or confirmed in any certificate furnished by or on behalf of
Purchaser to Seller in connection with this Agreement REGARDLESS OF FAULT;
(b)    any breach or nonfulfillment of or failure to perform any covenant or
agreement of Purchaser contained in this Agreement REGARDLESS OF FAULT or
confirmed in any certificate furnished by or on behalf of Purchaser to Seller in
connection with this Agreement;

52



--------------------------------------------------------------------------------




(c)    the ownership, use or operation of the Assets including, without
limitation, any and all Property Costs (other than any Excluded Seller
Obligations) whether before or after the Effective Time REGARDLESS OF FAULT;
(d)    the Assumed Seller Obligations REGARDLESS OF FAULT;
(e)    Environmental Laws, Environmental Liabilities, the release of materials
into the environment or protection of human health, safety, natural resources or
the environment, or any other environmental condition of the Assets, REGARDLESS
OF FAULT; and
(f)    Any other indemnity obligations of Purchaser contained herein, including
without limitation, Section 4.4.
Section 11.5    Indemnification Proceedings.
(a)    In the event that any claim or demand for which Seller or Purchaser (such
Person, an “Indemnifying Party”) may be liable to a Purchaser Indemnified Person
under Section 11.3 or to an Seller Indemnified Person under Section 11.4 (an
“Indemnified Person” or “Indemnified Party”) is asserted against or sought to be
collected from an Indemnified Person by a Person or entity other than the other
Party (a “Third Party Claim,”) the Indemnified Person shall with reasonable
promptness notify the Indemnifying Party of such Third Party Claim by delivery
of a Claim Notice, provided that the failure or delay to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
under this Article 11, except (and solely) to the extent that the Indemnifying
Party demonstrates that its defense of such Third Party Claim is actually and
materially prejudiced thereby. The Indemnifying Party shall have thirty (30)
days from receipt of the Claim Notice from the Indemnified Person (the “Notice
Period”) to notify the Indemnified Person whether or not the Indemnifying Party
desires, at the Indemnifying Party’s sole cost and expense, to defend the
Indemnified Person against such claim or demand; provided, that the Indemnified
Person is hereby authorized prior to and during the Notice Period, and at the
cost and expense of the Indemnifying Party, to file any motion, answer or other
pleading that it shall reasonably deem necessary to protect its interests or
those of the Indemnifying Party. The Indemnifying Party shall have the right to
assume the defense of such Third Party Claim only if and for so long as the
Indemnifying Party (i) notifies the Indemnified Person during the Notice Period
that the Indemnifying Party is unqualifiedly assuming the defense of such Third
Party Claim and any resulting liability of the Indemnified Person REGARDLESS OF
FAULT, (ii) uses counsel of its own choosing that is reasonably satisfactory to
the Indemnified Person, and (iii) conducts the defense of such Third Party Claim
in an active and diligent manner. If the Indemnifying Party is entitled to, and
does, assume the defense of any such Third Party Claim, the Indemnified Person
shall have the right to employ separate counsel at its own expense and to
participate in the defense thereof; provided, however, that notwithstanding the
foregoing, if the Indemnifying Party would otherwise be entitled to assume the
defense of any such Third Party Claim, but is not willing to do so on an
unqualified basis, REGARDLESS OF FAULT, the Indemnified Person shall have the
right to defend itself and reserve the right to recover its defense costs from
the Indemnifying Party or, at the option of the Indemnified Person, the
Indemnifying Party shall pay the reasonable attorneys’ fees of the Indemnified
Person if the Indemnified Person’s counsel shall have advised the Indemnified
Person that there is a conflict of interest that could make it inappropriate
under

53



--------------------------------------------------------------------------------




applicable standards of professional conduct to have common counsel for the
Indemnifying Party and the Indemnified Person (provided that the Indemnifying
Party shall not be responsible for paying for more than one separate firm of
attorneys and one local counsel to represent all of the Indemnified Persons
subject to such Third Party Claim. If the Indemnifying Party elects (and is
entitled) to assume the defense of such Third Party Claim, (i) no compromise or
settlement thereof or consent to any admission or the entry of any judgment with
respect to such Third Party Claim may be effected by the Indemnifying Party
without the Indemnified Person’s written consent (which shall not be
unreasonably withheld, conditioned or delayed) unless the sole relief provided
is monetary damages that are paid in full by the Indemnifying Party (and no
injunctive or other equitable relief is imposed upon the Indemnified Person) and
there is an unconditional provision whereby each plaintiff or claimant in such
Third Party Claim releases the Indemnified Person from all liability with
respect thereto and (ii) the Indemnified Person shall have no liability with
respect to any compromise or settlement thereof effected without its written
consent (which shall not be unreasonably withheld). If the Indemnifying Party
elects not to assume the defense of such Third Party Claim (or fails to give
notice to the Indemnified Person during the Notice Period or otherwise is not
entitled to assume such defense), the Indemnified Person shall be entitled to
assume the defense of such Third Party Claim with counsel of its own choice, at
the expense and for the account of the Indemnifying Party; provided, however,
that the Indemnified Person shall make no settlement, compromise, admission, or
acknowledgment that would give rise to liability on the part of any Indemnifying
Party without giving ten (10) days’ notice to Indemnifying Party and allowing
Indemnifying Party to unqualifiedly assume the defense of such Third Party Claim
and any resulting liability of the Indemnified Person within such ten (10) day
period.
(b)    Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to control (but shall be entitled to participate at its own expense in
the defense of), and the Indemnified Person, shall be entitled to have sole
control over, the defense or settlement, compromise, admission, or
acknowledgment of any Third Party Claim (i) at the reasonable expense of the
Indemnifying Party, as to which the Indemnifying Party fails to assume the
defense during the Notice Period after the Indemnified Person gives notice
thereof to the Indemnifying Party or (ii) at the reasonable expense of the
Indemnifying Party, to the extent the Third Party Claim seeks an order,
injunction, or other equitable relief against the Indemnified Person which, if
successful, could materially adversely affect the business, condition (financial
or other), capitalization, assets, liabilities, results of operations or
prospects of the Indemnified Person. The Indemnified Person shall make no
settlement, compromise, admission, or acknowledgment that would give rise to
liability on the part of the Indemnifying Party without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, conditioned or delayed).
(c)    In any case in which an Indemnified Person seeks indemnification
hereunder and no Third Party Claim is involved, the Indemnified Person shall
deliver a Claim Notice to the Indemnifying Party within a reasonably prompt
period of time after an officer of such Indemnified Person has obtained
knowledge of the Loss giving rise to indemnification hereunder. The failure or
delay to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations under this Article 11 except to the extent such failure
results in insufficient time being available to permit the Indemnifying Party to
effectively mitigate the resulting Losses or otherwise prejudices the
Indemnifying Party.

54



--------------------------------------------------------------------------------




Section 11.6    Limitations on Indemnities.
(a)    Solely for purposes of calculating the amount of Losses Incurred arising
out of or relating to any breach or inaccuracy of a representation or warranty
(and not for determining whether a breach has occurred), the references to
“Material Adverse Effect” or other materiality qualifications (or correlative
terms) shall be disregarded.
(b)    Notwithstanding anything to the contrary in this ARTICLE 11 or otherwise,
except with respect to Seller’s obligations for post-closing adjustments to the
Purchase Price and for matters arising out of or relating to breaches of
Fundamental Representations, (i) Seller shall have no liability for any
indemnification under Section 11.3(a) unless and until the amount of the
liability for any individual Claim for which a Claim Notice is delivered by
Purchaser exceeds $75,000.00 (each a “Material Indemnification Matter”), (ii)
Seller shall not be obligated to indemnify the Purchaser Indemnified Persons
pursuant to Section 11.3(a) unless and until the aggregate amount of all Losses
incurred by Purchaser Indemnified Persons with respect to all Material
Indemnification Matters exceeds five percent (5%) of the Purchase Price before
any adjustments (the “Indemnity Deductible”), in which event the Purchaser
Indemnified Persons may recover all Losses Incurred with respect to such
Material Indemnification Matters in excess of the Indemnity Deductible, and
(iii) Seller’s maximum liability for Losses associated with all Material
Indemnification Matters shall be thirty percent (30%) of the Purchase Price
before any adjustments; provided, however, all such monetary limitations shall
not apply to Seller’s indemnification obligations with respect to Section
11.1(i), Section 11.1(ii), and, solely with respect to the period of Seller’s
ownership of the Assets, Section 11.1(iv).
Section 11.7    Release.
EXCEPT WITH RESPECT TO POST-CLOSING REMEDIATION AGREED TO PURSUANT TO SECTION
4.3 (IF ANY), AT THE CLOSING PURCHASER HEREBY RELEASES, REMISES AND FOREVER
DISCHARGES THE SELLER INDEMNIFIED PERSONS FROM ANY AND ALL CLAIMS, KNOWN OR
UNKNOWN, WHETHER NOW EXISTING OR ARISING IN THE FUTURE, CONTINGENT OR OTHERWISE,
WHICH PURCHASER MIGHT NOW OR SUBSEQUENTLY MAY HAVE AGAINST THE SELLER
INDEMNIFIED PERSONS, RELATING DIRECTLY OR INDIRECTLY TO THE CLAIMS ARISING OUT
OF OR INCIDENT TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO
CONTRIBUTION UNDER CERCLA, REGARDLESS OF FAULT.
Section 11.8    Disclaimers.
(a)    EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT,
CONFIRMED IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION
9.2(C), OR IN THE CONVEYANCE, (I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES,
EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY
AND RESPONSIBILITY FOR

55



--------------------------------------------------------------------------------




ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED
(ORALLY OR IN WRITING) TO PURCHASER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO PURCHASER BY
ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF
SELLER OR ANY OF ITS AFFILIATES.
(b)    EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 5 OF THIS AGREEMENT,
OR CONFIRMED IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION
9.2(C), IN THE CONVEYANCE, AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR
NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY PETROLEUM ENGINEERING
CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE
ASSETS, (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF PETROLEUM SUBSTANCES IN
OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE
REVENUES GENERATED BY THE ASSETS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE
ASSETS, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY
DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY
THIRD PARTIES, (VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE OR COMMUNICATED TO PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM
REDHIBITORY VICES OR DEFECTS (INCLUDING THOSE CONTEMPLATED IN LOUISIANA CIVIL
CODE ARTICLES 2475, AND 2520 THROUGH 2548), FITNESS FOR A PARTICULAR PURPOSE OR
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT PURCHASER SHALL BE
DEEMED TO BE OBTAINING THE ASSETS IN THEIR PRESENT STATUS, CONDITION AND STATE
OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT PURCHASER HAS MADE OR
CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE, OR (IX) ANY
IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.
(c)    EXCEPT AS REPRESENTED IN SECTION 5.7, SELLER HAS NOT AND WILL NOT MAKE
ANY REPRESENTATION OR WARRANTY REGARDING ANY

56



--------------------------------------------------------------------------------




MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL
LIABILITIES, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF
HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER
ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN THIS AGREEMENT OR
OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND PURCHASER
SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE IS” FOR PURPOSES OF
THEIR ENVIRONMENTAL CONDITION.
Section 11.9    Waiver of Trade Practices Acts.
(a)    It is the intention of the Parties that Purchaser’s rights and remedies
with respect to this transaction and with respect to all acts or practices of
Seller, past, present or future, in connection with this transaction shall be
governed by legal principles other than the Texas Deceptive Trade
Practices--Consumer Protection Act, Tex. Bus. & Com. Code Ann. § 17.41 et seq.
(the “DTPA”) or the Louisiana unfair trade practices and consumer protection
law, La. R.S. 51:1402, et seq. (the “UTPCPL”). As such, Purchaser hereby waives
the applicability of the DTPA and the UTPCPL to this transaction and any and all
duties, rights or remedies that might be imposed by the DTPA and/or the UTPCPL,
whether such duties, rights and remedies are applied directly by the DTPA or the
UTPCPL itself or indirectly in connection with other statutes; provided,
however, Purchaser does not waive § 17.555 of the DTPA. Purchaser acknowledges,
represents and warrants that it is purchasing the goods and/or services covered
by this Agreement for commercial or business use; that it has assets of
$5,000,000.00 or more according to its most recent financial statement prepared
in accordance with GAAP; that it has knowledge and experience in financial and
business matters that enable it to evaluate the merits and risks of a
transaction such as this; and that it is not in a significantly disparate
bargaining position with Seller.
(b)    Purchaser expressly recognizes that the price for which Seller has agreed
to perform its obligations under this Agreement has been predicated upon the
inapplicability of the DTPA and this waiver of the DTPA. Purchaser further
recognizes that Seller, in determining to proceed with the entering into of this
Agreement, has expressly relied on this waiver and the inapplicability of the
DTPA.
Section 11.10    Redhibition Waiver.
Purchaser waives all rights in redhibition pursuant to Louisiana Civil Code
Articles 2475 and 2520 through 2548, and acknowledges that this express waiver
shall be considered a material and integral part of this transaction and the
consideration thereof. Purchaser acknowledges that this waiver has been brought
to its attention and has been explained in detail and that Purchaser has
voluntarily and knowingly consented to this waiver of warranty of fitness and
warranty against redhibitory vices and defects for the Assets.

57



--------------------------------------------------------------------------------




Section 11.11    Recording.
As soon as practicable after Closing, Purchaser shall record the Conveyances in
the appropriate counties and/or parishes and provide Seller with copies of all
recorded or approved instruments. The Conveyances are intended to convey all of
the Properties being conveyed pursuant to this Agreement. Certain Properties or
specific portions of the Properties that are leased from, or require the
approval to transfer by, a Governmental Body are conveyed under the Conveyances
and also are described and covered by other separate assignments made by Seller
to Purchaser on officially approved forms, or forms acceptable to such entity,
in sufficient multiple originals to satisfy applicable statutory and regulatory
requirements. The interests conveyed by such separate assignments are the same,
and not in addition to, the interests conveyed in the Conveyances attached as
Exhibit B, Exhibit B-1, Exhibit B-2, and Exhibit B-3. Further, such assignments
shall be deemed to contain the special warranty of title of Seller and all of
the exceptions, reservations, rights, titles, power and privileges set forth
herein and in the Conveyances as fully and only to the extent as though they
were set forth in each such separate assignment.
Section 11.12    Non-Compensatory Damages.
None of the Purchaser Indemnified Parties nor Seller Indemnified Parties shall
be entitled to recover from Seller or Purchaser, or their respective Affiliates,
any indirect, consequential, punitive or exemplary damages or damages for lost
profits of any kind arising under or in connection with this Agreement or the
transactions contemplated hereby, except to the extent any such Person suffers
such damages (including costs of defense and reasonable attorney’s fees Incurred
in connection with defending of such damages) to a third party, which damages
(including costs of defense and reasonable attorney’s fees Incurred in
connection with defending against such damages) shall not be excluded by this
provision as to recovery hereunder. Subject to the preceding sentence,
Purchaser, on behalf of each of the Purchaser Indemnified Parties, and Seller,
on behalf of each of Seller Indemnified Parties, waive any right to recover
punitive, special, exemplary and consequential damages, including damages for
lost profits, arising in connection with or with respect to this Agreement or
the transactions contemplated hereby.
Section 11.13    Disclaimer of Application of Anti-Indemnity Statutes.
The Parties acknowledge and agree that the provisions of any anti-indemnity
statute relating to oilfield services and associated activities shall not be
applicable to this Agreement and/or the transactions contemplated hereby.
ARTICLE 12    
MISCELLANEOUS
Section 12.1    Counterparts.
This Agreement may be executed and delivered in counterparts, each of which
shall be deemed an original instrument, but all such counterparts together shall
constitute but one agreement.

58



--------------------------------------------------------------------------------




Section 12.2    Notices.
All notices which are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
courier, or by registered or certified mail, postage prepaid, as follows:
If to Seller:            Black Elk Energy Offshore Operations, LLC
11451 Katy Freeway, Suite 500
Houston, Texas 77079
Attention: J.D. “Joe” Matthews
Telephone: 281-598-8600
Telecopy: 281-598-8601
Email: jmatthews@blackelkenergy.com


If to Purchaser:        Renaissance Offshore, LLC
920 Memorial City Way Suite 800
Houston, Texas 77024
Attention: M. J. Koenig
Telephone: 832-333-7700
Telecopy: 832-333-7701
Email: mkoenig@Renaissanceoffshore.com


Either Party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.
Section 12.3    Sales or Use Tax Recording Fees and Similar Taxes and Fees.
Purchaser shall bear any sales, use, excise, real property transfer, gross
receipts, goods and services, registration, capital, documentary, stamp or
transfer taxes, recording fees and similar taxes and fees other than such fees
and taxes in connection with any title curative materials delivered by Seller
(collectively “Transfer Taxes”) Incurred and imposed upon, or with respect to,
the transactions contemplated by this Agreement. Seller will determine, and
Purchaser will cooperate with Seller in determining the amount of any Transfer
Taxes, if any, that is due in connection with the transactions contemplated by
this Agreement and Purchaser agrees to pay any such Transfer Tax to Seller or to
the appropriate Governmental Body. If any of the transactions contemplated by
this Agreement are exempt from any such Transfer Taxes upon the filing of an
appropriate certificate or other evidence of exemption, Purchaser will timely
furnish to Seller such certificate or evidence.
Section 12.4    Expenses.
Except as otherwise expressly provided in Section 2.4, Section 12.3, or
elsewhere in this Agreement, (a) all expenses Incurred by Seller in connection
with or related to the authorization, preparation or execution of this
Agreement, the Conveyance delivered hereunder and the Exhibits and Schedules
hereto and thereto, and all other matters related to the Closing, including
without limitation, all fees and expenses of counsel, accountants and financial
advisers employed by Seller,

59



--------------------------------------------------------------------------------




shall be borne solely and entirely by Seller, and (b) all such expenses incurred
by Purchaser shall be borne solely and entirely by Purchaser.
Section 12.5    Change of Name.
As promptly as practicable, but in any case within ninety (90) days after the
Closing Date, Purchaser shall eliminate the name “Black Elk Energy Offshore
Operations, LLC” and any variants thereof and any names of Seller’s Affiliates
and any variants thereof from the Assets acquired pursuant to this Agreement
and, except with respect to such grace period for eliminating existing usage,
shall have no right to use any logos, trademarks or trade names belonging to
Seller or any of its Affiliates.
Section 12.6    Governing Law and Venue.
THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS OTHERWISE APPLICABLE TO SUCH DETERMINATIONS.
JURISDICTION AND VENUE WITH RESPECT TO ANY DISPUTES ARISING HEREUNDER SHALL BE
PROPER ONLY IN HARRIS COUNTY, TEXAS, AND THE PARTIES HEREBY IRREVOCABLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THEY MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY DISPUTE ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY BROUGHT IN SUCH COURTS
OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE.
Section 12.7    Captions.
The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
Section 12.8    Waivers.
Any failure by any Party or Parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing,
but not in any other manner, by the Party or Parties to whom such compliance is
owed. No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided. The
rights of Seller and Purchaser under this Agreement shall be cumulative and the
exercise or partial exercise of any such right shall not preclude the exercise
of any other right.
Section 12.9    Assignment.
Prior to Closing, no Party shall assign all or any part of this Agreement, nor
shall any Party assign or delegate any of its rights or duties hereunder,
without the prior written consent of the other Party. Subsequent to the Closing,
any transfer of the Assets by Purchaser, in whole or in part, may

60



--------------------------------------------------------------------------------




be made subject to this Agreement without Seller’s consent, but such transfer
shall not relieve Purchaser of any liabilities or obligations set forth herein.
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.
Section 12.10    Entire Agreement.
The Confidentiality Agreement, this Agreement and the Exhibits and Schedules
attached hereto, the documents to be executed hereunder constitute the entire
agreement between the Parties pertaining to the subject matter hereof, and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties pertaining to the subject matter hereof.
Upon the Initial Closing or a Delayed Closing(s), the Confidentiality Agreement
will terminate and have no further force and effect as to the Assets transferred
at such Initial Closing or Delayed Closing(s).
Section 12.11    Amendment.
(a)    This Agreement may be amended or modified only by an agreement in writing
executed by the Parties hereto.
(b)    No waiver of any right under this Agreement shall be binding unless
executed in writing by the Party to be bound thereby.
Section 12.12    No Third-Party Beneficiaries.
Nothing in this Agreement shall entitle any Person other than Purchaser or
Seller to any claims, remedy or right of any kind, except as to those rights
expressly provided to the Seller Indemnified Persons and Purchaser Indemnified
Persons (provided, however, any claim for indemnity hereunder on behalf of an
Seller Indemnified Person or an Purchaser Indemnified Person must be made and
administered by a Party to this Agreement).
Section 12.13    References.
In this Agreement:
(a)    References to any gender includes a reference to all other genders;
(b)    References to the singular includes the plural, and vice versa;
(c)    Reference to any Article or Section means an Article or Section of this
Agreement;
(d)    Reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;
(e)    Unless expressly provided to the contrary, “hereunder”, “hereof’,
“herein” and words of similar import are references to this Agreement as a whole
and not any particular Section or other provision of this Agreement;

61



--------------------------------------------------------------------------------




(f)    “Include” and “including” shall mean include or including without
limiting the generality of the description preceding such term; and
(g)    Capitalized terms used herein shall have the meanings ascribed to them in
this Agreement as such terms are identified and/or defined in the Definitions
section hereof.
Section 12.14    Construction.
Purchaser is a party capable of making such investigation, inspection, review
and evaluation of the Assets as a prudent party would deem appropriate under the
circumstances including with respect to all matters relating to the Assets,
their value, operation and suitability. Each of Seller and Purchaser has had
substantial input into the drafting and preparation of this Agreement and has
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transactions contemplated hereby. This
Agreement is the result of arm’s-length negotiations from equal bargaining
positions. In the event of a dispute over the meaning or application of this
Agreement, it shall be construed fairly and reasonably and neither more strongly
for nor against either Party.
Section 12.15    Conspicuousness.
The Parties agree that provisions in this Agreement in “bold” type satisfy any
requirements of the “express negligence rule” and any other requirements at law
or in equity that provisions be conspicuously marked or highlighted.
Section 12.16    Severability.
If any term or other provisions of this Agreement is held invalid, illegal or
incapable of being enforced under any rule of law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in a materially adverse manner with respect to either
Party; provided, however, that if any such term or provision may be made
enforceable by limitation thereof, then such term or provision shall be deemed
to be so limited and shall be enforceable to the maximum extent permitted by
applicable Law.
Section 12.17    Time of Essence.
Time is of the essence in this Agreement. If the date specified in this
Agreement for giving any notice or taking any action is not a Business Day (or
if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.
Section 12.18    Limitation on Damages.
Notwithstanding any other provision contained elsewhere in this Agreement to the
contrary, the Parties acknowledge that this Agreement does not authorize one
Party to sue for or collect from the other Party its own punitive damages, or
its own consequential or indirect damages in connection

62



--------------------------------------------------------------------------------




with this Agreement and the transactions contemplated hereby and each Party
expressly waives for itself and on behalf of its Affiliates, any and all Claims
it may have against the other Party for its own such damages in connection with
this Agreement and the transactions contemplated hereby.
Section 12.19    Financial Reporting.
Seller shall use its best efforts to cause its independent auditors, at the
expense of Purchaser, to audit and prepare a report on the direct revenues and
expenses with respect to the Assets for the annual periods 2011-2012. Seller
expressly disclaims all liability and responsibility for the accuracy of any
information received from any prior owner of the Assets.


[SIGNATURES BEGIN ON THE FOLLOWING PAGE]



63



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties hereto
on the date first above written.


SELLER:
BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC
By:
 
/s/J.D. Matthews
 
 
 
Name:
 
J.D. Matthews
Title:
 
Vice President - Land



PURCHASER:
RENAISSANCE OFFSHORE, LLC
By:
 
/s/Jeffrey R. Soine
 
 
 
Name:
 
Jeffrey R. Soine
Title:
 
President



